Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

FLOWERS FOODS, INC.,

VARIOUS LENDERS,

BRANCH BANKING AND TRUST COMPANY,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK

B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH

and

REGIONS BANK,

as CO-DOCUMENTATION AGENTS,

BANK OF AMERICA, N.A.,

as SYNDICATION AGENT,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT

 

 

Dated as of April 5, 2013

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 5, 2013, among FLOWERS FOODS, INC., a
Georgia corporation (the “Borrower”), the Lenders party hereto from time to
time, BRANCH BANKING AND TRUST COMPANY, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland”, New York Branch, and
REGIONS BANK, as co-documentation agents (in such capacity, collectively, the
“Co-Documentation Agents” and each, a “Co-Documentation Agent”), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity,
the “Administrative Agent”) (all capitalized terms used herein and defined in
Section 11 are used herein as therein defined).

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower the term loan credit
facility provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Amount and Terms of Credit.

1.01 The Term Loan Commitments. (a) Subject to and upon the terms and conditions
set forth herein, each Lender severally agrees to make, on or after the
Effective Date and on or before the Commitment Termination Date, a term loan or
term loans (each a “Term Loan” and, collectively, the “Term Loans”) to the
Borrower, which Term Loans (i) shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that except as otherwise specifically provided in Section 1.10(b), the
Term Loans shall initially be incurred and maintained as Base Rate Loans,
(ii) shall be incurred pursuant to a single drawing on the Borrowing Date,
(iii) shall be denominated in Dollars and (iv) shall not exceed (A) for any
Lender, that amount which equals the Term Loan Commitment of such Lender as in
effect on the Borrowing Date and (B) for all Lenders, the Total Term Loan
Commitment as in effect on the Borrowing Date. Once prepaid or repaid, Term
Loans incurred hereunder may not be reborrowed.

1.02 [Reserved].

1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur Term Loans
hereunder on or after the Effective Date, an Authorized Representative of the
Borrower shall give the Administrative Agent at the Notice Office prior written
notice (or telephonic notice promptly confirmed in writing) not later than 10:00
A.M. (New York time) on the date of each Base Rate Loan incurred hereunder, and
not later than 11:00 A.M. (New York time) on the third Business Day prior to
each Eurodollar Loan incurred hereunder. Each such written notice or written
confirmation of telephonic notice (each a “Notice of Borrowing”), except as
otherwise expressly provided in Section 1.10, shall be irrevocable and shall be
given by an Authorized Representative of the Borrower in the form of Exhibit
A-1, appropriately completed to specify: (i) the aggregate principal amount of
the Term Loans to be incurred pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day) and (iii) whether the Term Loans being
incurred pursuant to such Borrowing are to be initially maintained as Base Rate
Loans or,



--------------------------------------------------------------------------------

to the extent permitted hereunder, Eurodollar Loans and, if Eurodollar Loans,
the initial Interest Period to be applicable thereto. The Administrative Agent
shall promptly give each Lender notice of such proposed Borrowing, of the
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing, conversion or prepayment of Term
Loans, the Administrative Agent, may act without liability upon the basis of
telephonic notice of such Borrowing, conversion or prepayment, as the case may
be, believed by the Administrative Agent, in good faith to be from an Authorized
Representative of the Borrower prior to receipt of written confirmation. In each
such case, the Borrower hereby waives the right to dispute the Administrative
Agent’s record of the terms of such telephonic notice of such Borrowing,
conversion or prepayment of Term Loans, as the case may be, absent manifest
error.

1.04 Disbursement of Funds. No later than 12:00 Noon (New York time) on the date
specified in each Notice of Borrowing (or in the case of Term Loans to be
maintained as Base Rate Loans, no later than 2:00 P.M. (New York time) (or, in
the case of a Notice of Borrowing received by the Administrative Agent at least
one Business Day prior to such specified date, 12:00 P.M. (New York time)) on
the date specified in the respective Notice of Borrowing), each Lender will make
available its pro rata portion (determined in accordance with Section 1.07) of
each such Borrowing requested to be made on such date. All such amounts will be
made available in Dollars and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the Borrower at the
Payment Office the aggregate of the amounts so made available by the Lenders
((x) for Term Loans other than Term Loans maintained as Base Rate Loans, prior
to 1:00 P.M. (New York time) on such day, to the extent of funds actually
received by the Administrative Agent prior to 12:00 Noon (New York time) on such
day and (y) for Term Loans maintained as Base Rate Loans, prior to 3:00 P.M.
(New York time) (or, in the case of a Notice of Borrowing received by the
Administrative Agent at least one Business Day prior to the date specified in
such Notice of Borrowing, 1:00 P.M. (New York time)) on such day, to the extent
of funds actually received by the Administrative Agent prior to 2:00 P.M. (New
York time) (or, in the case of a Notice of Borrowing received by the
Administrative Agent at least one Business Day prior to the date specified in
such Notice of Borrowing, 12:00 P.M. (New York time)) on such day). Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower to
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was

 

-2-



--------------------------------------------------------------------------------

made available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Term Loans for each day thereafter and (ii) if recovered from the Borrower,
the rate of interest applicable to the respective Borrowing, as determined
pursuant to Section 1.08. Nothing in this Section 1.04 shall be deemed to
relieve any Lender from its obligation to make Term Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Term Loans hereunder.

1.05 Term Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Term Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 13.17 and
shall, if requested by such Lender, also be evidenced by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B
(each a “Term Note” and, collectively, the “Term Notes”).

(b) The Term Note issued to each Lender shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the
Effective Date (or, if issued to an Eligible Transferee after the Effective
Date, be dated the date of issuance thereof), (iii) be in a stated principal
amount equal to the Term Loan Commitment of such Lender and be payable in the
principal amount of the outstanding Term Loans evidenced thereby, (iv) mature on
the Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 1.08 in respect of the Base Rate Loans and Eurodollar Loans, as the case
may be, evidenced thereby, (vi) be subject to voluntary prepayment as provided
in Section 3.01 and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(c) Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to the transfer of its
Term Note will endorse on the reverse side thereof the outstanding principal
amount of Term Loans evidenced thereby. Failure to make any such notation or any
error in any such notation or endorsement shall not affect the Borrower’s
obligations in respect of such Term Loans.

(d) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Term Notes shall only be delivered
to Lenders which at any time (or from time to time) specifically request the
delivery of such Term Notes. No failure of any Lender to request or obtain a
Term Note evidencing its Term Loans to the Borrower shall affect or in any
manner impair the obligations of the Borrower to pay the Term Loans (and all
related Obligations) incurred by the Borrower which would otherwise be evidenced
thereby in accordance with the requirements of this Agreement, and shall not in
any way affect the guaranties therefor provided pursuant to the various Credit
Documents. Any Lender which does not have a Term Note evidencing its outstanding
Term Loans shall in no event be required to make the notations otherwise
described in preceding clause (c). At any time when any Lender requests the
delivery of a Term Note to evidence any of its Term Loans, the Borrower shall
(at its expense) promptly execute and deliver to the respective Lender the
requested Term Note or Term Notes in the appropriate amount or amounts to
evidence such Term Loans.

 

-3-



--------------------------------------------------------------------------------

1.06 Conversions. The Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Term Loans made pursuant to one or more
Borrowings of one or more Types of Term Loans into a Borrowing of another Type
of Term Loan, provided that (i) except as otherwise provided in Section 1.10(b),
Eurodollar Loans may be converted into Base Rate Loans only on the last day of
an Interest Period applicable to the Term Loans being converted and no such
partial conversion of Eurodollar Loans shall reduce the outstanding principal
amount of such Eurodollar Loans made pursuant to a single Borrowing to less than
the Minimum Borrowing Amount applicable thereto, (ii) unless the Required
Lenders specifically otherwise agree in writing, Base Rate Loans may only be
converted into Eurodollar Loans if no Specified Default or Event of Default is
in existence on the date of the conversion and (iii) no conversion pursuant to
this Section 1.06 shall result in a greater number of Borrowings of Eurodollar
Loans than is permitted under Section 1.02. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 12:00 Noon (New York time) at least three Business Days’ prior notice
(each a “Notice of Conversion/Continuation”) in the form of Exhibit A-2,
appropriately completed to specify the Term Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Term Loans were made and, if to
be converted into Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion.

1.07 Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Term Loan
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Term Loans hereunder and
that each Lender shall be obligated to make the Term Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to make its Term
Loans hereunder.

1.08 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.06 or 1.09, as applicable, at a rate per annum which shall be equal to
the sum of the Applicable Margin plus the Base Rate as in effect from time to
time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin plus the Eurodollar Rate for such Interest Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Term Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Term Loans and (y) the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans from time to time, and all other overdue
amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time. Interest that accrues under
this Section 1.08(c) shall be payable on demand.

 

-4-



--------------------------------------------------------------------------------

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the case of a repayment in full of all outstanding Base Rate Loans, on
the date of such repayment or prepayment, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period and (y) on any repayment or prepayment (on the amount
repaid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

1.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or on the third Business Day prior to the expiration of an Interest
Period applicable to such Eurodollar Loan (in the case of any subsequent
Interest Period), the Borrower shall have the right to elect, by having an
Authorized Representative of the Borrower give the Administrative Agent notice
thereof, the interest period (each an “Interest Period”) applicable to such
Eurodollar Loan, which Interest Period shall, at the option of the Borrower, be
a one, three or six-month period, provided that, in each case:

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

(iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

-5-



--------------------------------------------------------------------------------

(v) unless otherwise agreed in writing by the Required Lenders, no Interest
Period may be selected at any time when any Specified Default or any Event of
Default is then in existence;

(vi) no Interest Period in respect of any Borrowing of Eurodollar Loans shall be
selected which extends beyond the Maturity Date; and

(vii) the selection of Interest Periods shall be subject to the provisions of
Section 1.02.

If upon the expiration of any Interest Period applicable to a Borrowing of
Eurodollar Loans, the Borrower has failed to elect, or is not permitted to
elect, a new Interest Period to be applicable to such Eurodollar Loans as
provided above, the Borrower shall be deemed to have elected to convert such
Eurodollar Loans into Base Rate Loans effective as of the expiration date of
such current Interest Period.

1.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Effective Date affecting the interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to: (A) a
change in the basis of taxation of payment to any Lender of the principal of or
interest on the Term Loans or the Term Notes or any other amounts payable
hereunder (except for changes in the rate of tax on, or determined by reference
to, the net income or net profits of such Lender, or any franchise tax based on
the net income or profits of such Lender, in either case pursuant to the laws of
the United States of Americas, the jurisdiction in which it is organized or in
which its principal office or applicable lending office is located or any
subdivision thereof or therein), but without duplication of any amounts payable
in respect of Taxes pursuant to Section 3.04(a), or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (y) other circumstances arising since the Effective Date affecting such
Lender, the interbank Eurodollar market or the position of such Lender in such
market (including the Eurodollar Rate with respect to such Eurodollar Loan does
not adequately and fairly reflect the cost to such Lender of funding such
Eurodollar Loan); or

 

-6-



--------------------------------------------------------------------------------

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 13.15 (to the extent
applicable), to pay to such Lender, upon such Lender’s written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, submitted to the Borrower by such Lender in
good faith shall, absent manifest error, be final and conclusive and binding on
all the parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 1.10(b) as promptly as
possible and, in any event, within the time period required by law. Each of the
Administrative Agent and each Lender agrees that if it gives notice to the
Borrower of any of the events described in clause (i) or (iii) above, it shall
promptly notify the Borrower and, in the case of any such Lender, the
Administrative Agent, if such event ceases to exist. If any such event described
in clause (iii) above ceases to exist as to a Lender, the obligations of such
Lender to make Eurodollar Loans and to convert Base Rate Loans into Eurodollar
Loans on the terms and conditions contained herein shall be reinstated.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 1.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least one Business Day’s written notice to the
Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan at the end of the then current Interest Period or at
such earlier date as may be required to eliminate such circumstance or to comply
with applicable law, provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 1.10(b).

 

-7-



--------------------------------------------------------------------------------

(c) If any Lender determines that after the Effective Date the introduction or
effectiveness of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by any governmental authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Term Loan Commitment hereunder or
its Term Loans or obligations hereunder, then the Borrower agrees, subject to
the provisions of Section 13.15 (to the extent applicable), to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s determination of compensation owing
under this Section 1.10(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 1.10(c), will give
written notice thereof to the Borrower, which notice shall show the basis for
calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a change after the Effective Date in a requirement of
law or government rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented (including for purposes of this Section 1.10).

1.11 Compensation. The Borrower agrees, subject to the provisions of
Section 13.15 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 1.10(a)); (ii) if any repayment (including any repayment made pursuant
to Sections 1.13, 3.01, 3.02, 13.12(b) or as a result of an acceleration of the
Loans pursuant to Section 10) or conversion of any of its Eurodollar Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any of its Eurodollar Loans is not made on
any date specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay Eurodollar Loans
when required by the terms of this Agreement or any Term Note held by such
Lender or (y) any election made pursuant to Section 1.10(b).

 

-8-



--------------------------------------------------------------------------------

1.12 Change of Lending Office. Each Lender agrees that upon the occurrence of
any event giving rise to the operation of Section 1.10(a)(ii) or (iii),
Section 1.10(c), or Section 3.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Term
Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 1.12
shall affect or postpone any of the obligations of the Borrower or the right of
any Lender provided in Sections 1.10 and 3.04.

1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Term Loans, (y) upon the
occurrence of an event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), Section 1.10(d), or Section 3.04 with respect to any
Lender which results in such Lender charging to the Borrower increased costs in
excess of a de minimis amount in excess of those being generally charged by the
other Lenders or (z) as provided in Section 13.12(b) in the case of a refusal by
a Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, if no Default or Event of Default then exists
(or, in the case of preceding clause (z) will exist immediately after giving
effect to such replacement), to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferee or Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent, provided that (i) at the time of any
replacement pursuant to this Section 1.13, the Replacement Lender shall enter
into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to
be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Term Loan Commitments and outstanding Term Loans of,
and shall pay to (x) the Replaced Lender in respect thereof an amount equal to
the sum of (A) an amount equal to the principal of, and all accrued and unpaid
interest on, all outstanding Term Loans of the Replaced Lender, (B) an amount
equal to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 2.01 and (ii) all Obligations of the Borrower due and owing
to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Term Note executed by the
Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 1.10, 1.11, 3.04, 13.01 and 13.06), which shall survive as
to such Replaced Lender.

 

-9-



--------------------------------------------------------------------------------

SECTION 2. Facility Fee; Other Fees; Reductions of Term Loan Commitment.

2.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender a facility fee (the “Facility Fee”) for the account
of such Lenders for the period commencing on the later of (such later date, the
“Fee Commencement Date”) (x) the Effective Date and (y) May 1, 2013, until the
earlier of (x) the date on which the Term Loan Commitments of each Lender are
terminated or expire and (y) the Borrowing Date, an amount computed at a rate
per annum equal to 0.20% on the unused Term Loan Commitment of such Lender.
Accrued Facility Fees shall be due and payable in arrears on the last day of
each calendar quarter occurring after the Fee Commencement Date and on the
Borrowing Date or the Commitment Termination Date.

(b) The Borrower agrees to pay to the Administrative Agent, such fees as may be
agreed to in writing from time to time by the Borrower and the Administrative
Agent and/or the Lead Arrangers.

2.02 Optional Term Loan Commitment Reductions and Terminations. (a) After the
Effective Date, upon at least three Business Days’ prior notice from an
Authorized Representative of the Borrower to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty, to terminate or partially reduce the
Total Term Loan Commitment; provided that any partial reduction pursuant to this
Section 2.02(a) shall be in an amount of at least $5,000,000 or, if greater, in
integral multiples of $1,000,000. Each such reduction shall apply
proportionately to permanently reduce the Term Loan Commitment of each Lender.

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, subject to its compliance with the
requirements of Section 13.12(b), upon five Business Days’ prior written notice
to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) terminate
all of the Term Loan Commitments of such Lender, so long as all Term Loans,
together with accrued and unpaid interest, Fees and all other amounts, owing to
such Lender are repaid concurrently with the effectiveness of such termination
pursuant to Section 3.01(b) (at which time Schedule I shall be deemed modified
to reflect such changed amounts), and at such time, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
1.10, 1.11, 3.04, 13.01 and 13.06), which shall survive as to such repaid
Lender.

2.03 Mandatory Adjustments of Term Loan Commitments, etc. (a) The Total Term
Loan Commitment (and the Term Loan Commitment of each Lender) shall terminate in
its entirety on the Commitment Termination Date, unless the Borrowing Date has
occurred on or prior to such date.

 

-10-



--------------------------------------------------------------------------------

(b) The Total Term Loan Commitment (and the Term Loan Commitment of each Lender)
shall terminate in its entirety on the Borrowing Date (after giving effect to
the incurrence of Term Loans on such date).

SECTION 3. Prepayments; Payments; Taxes.

3.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Term Loans, without premium or penalty, in whole or in part at any time and from
time to time on the following terms and conditions: (i) an Authorized
Representative of the Borrower shall give the Administrative Agent prior to
12:00 Noon (New York time) at the Notice Office (x) at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of the
Borrower’s intent to prepay Base Rate Loans and (y) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of their intent to prepay Eurodollar Loans, the amount of such prepayment and
the Type of Loans to be prepaid and, in the case of Eurodollar Loans, the
specific Borrowing or Borrowings pursuant to which such Term Loans were made,
which notice the Administrative Agent shall promptly transmit to each of the
Lenders; (ii) each prepayment shall be in an aggregate principal amount of at
least $1,000,000 , provided that if any partial prepayment of Eurodollar Loans
made pursuant to any Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount applicable thereto, then such Borrowing may not be continued as a
Borrowing of Eurodollar Loans and any election of an Interest Period with
respect thereto given by the Borrower shall have no force or effect; (iii) each
prepayment in respect of any Term Loans made pursuant to a Borrowing shall be
applied pro rata among such Term Loans, provided that at the Borrowers’ election
in connection with any prepayment of Term Loans pursuant to this
Section 3.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to the prepayment of Term Loans of a Defaulting
Lender; and (iv) each prepayment of Term Loans pursuant to this Section 3.01(a)
shall be applied (x) to reduce the then remaining Scheduled Repayments on a pro
rata basis (based upon the then remaining principal amounts of each such
Scheduled Repayment after giving effect to all prior reductions thereto) or
(y) at the option of the Borrower, (1) first, to reduce in direct order of
maturity the Scheduled Repayments which are due and payable within 12 months
from the date of such prepayment, and (2) second, to the extent in excess of the
amounts required to be applied in respect of Term Loans pursuant to preceding
sub-clause (1), to reduce the then remaining Scheduled Repayments on a pro rata
basis (based upon the then remaining principal amount of each such Scheduled
Repayment after giving effect to all prior reductions thereto).

(b) In the event of certain refusals by a Lender as provided in Section 13.12(b)
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower may, upon five Business Days’ written notice by an Authorized
Representative of the Borrower to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders) repay all Term Loans, together with accrued and unpaid interest, Fees,
and other amounts owing to such Lender in accordance with, and subject to the
requirements of, said Section 13.12(b) so long as (A) the Term Loan Commitment
of such Lender is terminated concurrently with such repayment pursuant to
Section 2.02(b) (at which time Schedule I shall be deemed modified to reflect
the changed Commitments) and (B) the consents required by Section 13.12(b) in
connection with the repayment pursuant to this clause (b) have been obtained.

 

-11-



--------------------------------------------------------------------------------

3.02 Mandatory Repayments. (a) In addition to any other mandatory repayments
pursuant to this Section 3.02, on the last day of each calendar quarter
described in the table below (each a “Scheduled Repayment Date”), the Borrower
shall be required to repay that aggregate principal amount of Term Loans as is
equal to the original principal amount of Term Loans funded on the Borrowing
Date multiplied by the percentage set forth below opposite such date (each such
repayment, a “Scheduled Repayment”):

 

Scheduled Repayment Dates

   Amount Per Fiscal
Quarter  

Each of the first four calendar quarters ending after the Borrowing Date

     1.25 % 

Fifth calendar quarter ending after the Borrowing Date and each calendar quarter
thereafter through and including the twelfth calendar quarter ending after the
Borrowing Date

     2.50 % 

Thirteenth calendar quarter ending after the Borrowing Date and each calendar
quarter thereafter through and including the sixteenth calendar quarter ending
after the Borrowing Date

     8.75 % 

Seventeenth calendar quarter ending after the Borrowing Date and each calendar
quarter thereafter through and including the nineteenth calendar quarter ending
after the Borrowing Date

     10.00 % 

Maturity Date

     10.00 %      


 
 

or such other amount


outstanding at such
time

  


  
  

 

-12-



--------------------------------------------------------------------------------

(b) In addition to any other mandatory repayments required pursuant to this
Section 3.02, all then outstanding Term Loans shall be repaid in full in cash on
the Maturity Date.

3.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Term Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office. Any payments
received by the Administrative Agent after such time shall be deemed to have
been received on the next Business Day. Whenever any payment to be made
hereunder or under any Term Note shall be stated to be due on a day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

3.04 Net Payments; Taxes. (a) All payments made by any Credit Party hereunder or
under any Term Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 3.04(b), 13.04, 13.14 or 13.15 and except as
required by applicable law, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future Taxes now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any Excluded Taxes) (all
such non-excluded Taxes being referred to collectively as “Withholding Taxes”).
If any Withholding Taxes are so levied or imposed, the Borrower agrees to pay
the full amount of such Withholding Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or any
other Credit Document or under any Term Note, after withholding or deduction for
or on account of any Withholding Taxes, will not be less than the amount
provided for herein or in such Credit Document or in such Term Note. If any
amounts are payable in respect of Withholding Taxes pursuant to the preceding
sentence, the Borrower agrees to reimburse each Lender, upon the written request
of such Lender, for taxes imposed on or measured by the net income (however
denominated) of the applicable Lender as a result of such Lender being organized
under the laws of, or having its principal office or its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) and for any withholding of taxes as such Lender shall
determine are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Withholding Taxes is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Withholding Taxes so levied or imposed and paid by such Lender.

(b) (i) Any Lender that is entitled to an exemption from or reduction of
Withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments

 

-13-



--------------------------------------------------------------------------------

to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.04(b)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup Withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal Withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal Withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

-14-



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal Withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal Withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(c) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.04 (including by the payment of additional amounts
pursuant to this Section 3.04), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified

 

-15-



--------------------------------------------------------------------------------

party the amount paid over pursuant to this paragraph (c) (plus any penalties,
interest or other charges imposed by the relevant governmental authority) in the
event that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this
paragraph (c), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (c) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

SECTION 4. Conditions Precedent to the Effective Date. The occurrence of the
Effective Date pursuant to Section 13.10, is subject to the satisfaction of the
following conditions:

4.01 Execution of Agreement. On or prior to the Effective Date this Agreement
shall have been executed and delivered as provided in Section 13.

4.02 [Reserved]

4.03 Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received from Jones, Day, counsel to the Borrower, an opinion addressed to
the Agents and each of the Lenders and dated the Effective Date, covering the
matters set forth in Exhibit E.

4.04 Corporate Documents. On the Effective Date, the Administrative Agent shall
have received a certificate, dated the Effective Date, signed by an Authorized
Representative of the Borrower and attested to by another Authorized
Representative of the Borrower in the form of Exhibit F with appropriate
insertions, together with copies of the certificate of incorporation and by-laws
(or equivalent organizational documents) of the Borrower certified by the
Secretary of the State of Georgia as of a recent date (the “Organizational
Documents”) (provided, that an Authorized Representative shall certify in such
certificate that the Organizational Documents have not been changed, amended or
modified through the date hereof), a good standing certificate of a recent date
from the state of incorporation and the resolutions of the Borrower referred to
in such certificate, and the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent.

4.05 Unaudited Consolidated Financial Statements. The Administrative Agent and
the Lenders shall have received unaudited consolidated financial statements of
the Borrower and its subsidiaries for each fiscal quarter of the Borrower ended
after the close of its most recent fiscal year and at least forty-five (45) days
prior to the Effective Date; provided that the filing of the required financial
statements on Form 10-Q by the Borrower will satisfy the condition precedent set
forth in this Section 4.05.

4.06 Fees, etc. On the Effective Date, all reasonable costs, fees and expenses
(including, without limitation, legal fees and expenses) payable under the terms
of this Agreement (or any letter or other agreement with the Agents) to the
Agents and the Lenders shall have been paid to the extent due.

 

-16-



--------------------------------------------------------------------------------

4.07 USA PATRIOT Act. Administrative Agent and the Lenders shall have received
all documentation and other information reasonably requested at least five days
in advance of the Effective Date by the Administrative Agent or the respective
Lenders that is required by bank regulatory authorities under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

SECTION 5. Conditions Precedent to the Borrowing Date. The obligation of each
Lender to make the Term Loans comprising the Borrowing on the Borrowing Date is
subject to the satisfaction of the following conditions:

5.01 Effective Date. The Effective Date shall have occurred.

5.02 Notice of Borrowing; Term Notes. The Administrative Agent shall have
received the notice required by Section 1.03(a). All of the Term Notes,
certificates, legal opinions and other documents and papers referred to in this
Section 5 or in Section 4, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Term Notes, in the number of counterparts or copies
requested by the Administrative Agent. On or prior to the Borrowing Date, there
shall have been delivered to the Administrative Agent, for the account of each
Lender that has requested same on or prior to the Borrowing Date, the
appropriate Term Note executed by the Borrower, in the amount, maturity and as
otherwise provided herein.

5.03 Solvency Certificate; Leverage Ratio Certificate. On or before the
Borrowing Date, the Administrative Agent shall have received:

(a) a solvency certificate from the chief financial officer or treasurer of the
Borrower, in the form of Exhibit H, which shall be addressed to the Agents and
the Lenders and dated the Borrowing Date, setting forth the conclusions that,
after giving effect to the Transaction on the Borrowing Date and the incurrence
of the Term Loans and all other indebtedness incurred or to be incurred on the
Borrowing Date, each of the Borrower and the Borrower and its Subsidiaries taken
as a whole is or are not insolvent and will not be rendered insolvent by the
indebtedness incurred in connection therewith, will not be left with
unreasonably small capital with which to engage in its or their business and
will not have incurred debts beyond its or their ability to pay such debts as
they mature, and

(b) a certificate from the chief financial officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent, which shall be
addressed to the Agents and the Lenders and dated the Borrowing Date, setting
forth the Leverage Ratio as of the Borrowing Date together with such
calculations as are reasonably required by the Administrative Agent in support
thereof, and such certificate shall demonstrate that, after giving effect to the
Transaction on the Borrowing Date and the incurrence of the Term Loans and all
other indebtedness incurred or to be incurred on the Borrowing Date, the
Leverage Ratio, calculated on a pro forma basis, shall not exceed 3.75:1.00.

 

-17-



--------------------------------------------------------------------------------

5.04 Significant Acquisition Certificate. On or before the Borrowing Date, the
Administrative Agent shall have received the officer’s certificate required to
be delivered by Section 9.02(c) of each Existing Credit Agreement in connection
with a Significant Acquisition, together with all applicable calculations set
forth in reasonable detail, but only if such certificate is required to be
delivered in connection with the Acquisition, according to the terms of the
Existing Credit Agreements in effect on the Borrowing Date (and after giving
effect to any amendments to the Existing Credit Agreements which are to become
effective before or contemporaneously with the making of the Borrowing on the
Borrowing Date).

5.05 Consummation of the Acquisition; etc. (a) On or prior to the Borrowing
Date, there shall have been delivered to the Administrative Agent true and
correct copies of the Acquisition Documents in respect of the Acquisition, all
of which Acquisition Documents (other than the Asset Purchase Agreement) shall
be in form and substance reasonably satisfactory to the Lead Arrangers and in
full force and effect (with it being agreed that, to the extent any Acquisition
Document (other than the Asset Purchase Agreement) in its final form is
consistent with the terms of the Asset Purchase Agreement, then such Acquisition
Document shall be in form and substance satisfactory to the Lead Arrangers). The
Acquisition Documents shall not have been amended in any manner which is
materially adverse to the Lenders or the Lead Arrangers unless such amendment
shall have been approved by the Lead Arrangers in their reasonable discretion
(which approval shall not be unreasonably withheld or delayed).

(b) In respect of the Borrowing Date occurring in connection with the
Acquisition, on or prior to the Borrowing Date all conditions precedent to the
effectiveness and consummation of the Acquisition which are set forth in the
Acquisition Documents shall have been satisfied or waived (provided, however,
that any waiver of any condition precedent shall be subject to the consent of
the Lead Arrangers (which consent shall not be unreasonably withheld or
delayed), but only if the failure of such condition precedent to be satisfied
would be materially adverse to the Lenders and the Lead Arrangers.

5.06 HSR Act. All required filings under the HSR Act shall have been completed
and all applicable time limitations thereunder shall have expired without a
request for further information by the relevant federal authorities under the
HSR Act, or in the event of such a request for further information, the
expiration of all applicable time limitations under the HSR Act shall have
occurred without the objection of such federal authorities.

5.07 Material Adverse Effect. There shall not have occurred (i) any Purchaser
Material Adverse Effect or (ii) any Seller Material Adverse Effect.

5.08 Representations and Warranties. The Specified Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects on and as of the Borrowing Date, immediately before and
immediately after giving effect to the Borrowing and the application of the
proceeds therefrom, as though made on and as of such date; provided that,
(x) any representation or warranty which expressly relates to a given date or
period shall be required to be true and correct as of the respective date or for
the respective period, as the case may be and (y) any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar term
or qualification shall be true and correct in all respects on such date.

 

-18-



--------------------------------------------------------------------------------

5.09 No Default. At the time the Borrowing is made and also immediately after
giving effect thereto there shall exist no Default or Event of Default (other
than any Default or Event of Default resulting from a breach of any
representation or warranty which does not constitute a Specified
Representation).

5.10 Bankruptcy Court Order. The Borrower shall have received an order of the
Bankruptcy Court approving (i) the plan of reorganization in connection with the
Bankruptcy Proceedings filed with the Bankruptcy Court, and (ii) the actions to
be taken, undertakings to be made, and obligations to be incurred by the
Borrower and the Acquired Business in connection with the Term Loan Facility.

5.11 Liens on Assets. Any and all assets of the Acquired Business shall be free
of any and all liens, security interests, pledges, encumbrances, charges and any
other similar security interests of any kind, nature, or description, arising
out of or as a result of or in any way related to, or resulting from any
existing indebtedness or the Bankruptcy Proceedings, except as would otherwise
be permitted hereunder.

5.12 Fees, etc. On the Borrowing Date, all reasonable costs, fees and expenses
(including, without limitation, legal fees and expenses) payable under the terms
of this Agreement (or any letter or other agreement with the Agents) to the
Agents and the Lenders shall have been paid to the extent due.

5.13 Officer’s Certificate. On the Borrowing Date, the Administrative Agent
shall have received a certificate in the form of Exhibit F, dated the Borrowing
Date and signed on behalf of the Borrower by an Authorized Representative,
stating that all conditions in Sections 5.05, 5.06, 5.07, 5.08, 5.09 and 5.12
have been satisfied on such date.

SECTION 6. [Reserved].

SECTION 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Term Loans as provided
herein, the Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the occurrence of the Effective
Date, all of which shall survive the execution and delivery of this Agreement
and the Term Notes and the making of the Term Loans, with the occurrence of the
Borrowing Date being deemed to constitute a representation and warranty that the
matters specified in this Section 7 are true and correct in all material
respects on and as of the Effective Date and on the Borrowing Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date):

7.01 Corporate Status. The Borrower and each of its Subsidiaries (i) is a duly
organized and validly existing corporation, limited liability company or
partnership, as the case may be, in good standing under the laws of the
jurisdiction of its organization or formation, (ii) has the corporate, limited
liability company or partnership power and authority, as the case may be, to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business requires such qualifications, except for failures to be so qualified
that, individually or in the aggregate, have not had, and could not reasonably
be expected to have, a Material Adverse Effect.

 

-19-



--------------------------------------------------------------------------------

7.02 Corporate Power and Authority. Each Credit Party has the corporate, limited
liability company or partnership power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate, limited
liability company or partnership action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes the legal,
valid and binding obligation of such Credit Party enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

7.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (other than
Permitted Liens) upon any of the material properties or assets of the Borrower
or any of its Subsidiaries pursuant to the terms of any indenture, mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
Certificate or Articles of Incorporation or By-Laws (or equivalent
organizational documents) of the Borrower or any of its Subsidiaries.

7.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of any Credit Document or (ii) the legality, validity,
binding effect or enforceability of any such Credit Document.

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) (i) To the extent delivered, if any, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
quarter of the Borrower ended on March 31, 2013, and the related consolidated
statements of income, cash flows and shareholders’ equity of the Borrower and
its Subsidiaries for such fiscal quarter of the Borrower, copies of which have
been furnished to the Lenders prior to the Effective Date, in each case, present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries, at the date of such balance sheets and the results of the
operations of the Borrower and its Subsidiaries for the periods covered thereby.
All of the foregoing financial statements have been prepared in accordance with
generally accepted accounting principles and practices consistently applied
(except, in the case of the aforementioned unaudited financial statements, for
normal year-end audit adjustments and the absence of footnotes).

 

-20-



--------------------------------------------------------------------------------

(ii) The audited consolidated balance sheet of the Borrower and its Subsidiaries
for the fiscal year ending December 29, 2012, and the related consolidated
statements of income, cash flows and shareholders’ equity of the Borrower and
its Subsidiaries for such fiscal year of the Borrower, copies of which have been
furnished to the Lenders prior to the Effective Date, in each case, present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries at the date of such balance sheets and the results of the
operations of the Borrower and its Subsidiaries for the period covered thereby.
All of the foregoing financial statements have been prepared in accordance with
generally accepted accounting principles and practices consistently applied.

(b) The projected consolidated balance sheet of the Borrower and its
Subsidiaries for the period ending on or about December 31, 2013, and the
immediately following four fiscal years (in each case, after giving effect to
the Transaction), and the related consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such fiscal year of the Borrower
(in each case, after giving effect to the Transaction), copies of which have
been furnished to the Administrative Agent prior to the Effective Date have been
prepared in good faith based upon reasonable assumptions at the time made (it
being recognized that such projections are not viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results, and such differences may be material). All of the
foregoing financial statements have been (or when delivered will have been) (but
not including the projections described in the foregoing have been prepared in
accordance with generally accepted accounting principles and practices
consistently applied (except, in the case of the aforementioned unaudited
financial statements, for normal year-end audit adjustments and the absence of
footnotes).

(c) Since December 29, 2012, there has been no condition or circumstance that,
individually or in the aggregate with such other conditions or circumstances,
has had, or could reasonably be expected to have, a Material Adverse Effect.

(d) On the Borrowing Date, on a pro forma basis after giving effect to the
Transaction and all other each Transaction consummated on or before (or
contemporaneously with) the Borrowing Date and to all Indebtedness (including
the Term Loans made on such date) being incurred or assumed by Borrower or its
Subsidiaries in connection with each such Transaction, with respect to each of
the Borrower and the Borrower and its Subsidiaries, taken as a whole, (x) the
sum of its or their assets (including goodwill), at a fair valuation, will
exceed its or their debts; (y) it or they have not incurred and do not intend to
incur, nor believe that it or they will incur, debts beyond its or their ability
to pay such debts as such debts mature; and (z) it or they will have sufficient
capital with which to conduct its or their business. For purposes of this
Section 7.05(d), “debt” means any liability on a claim and “claim” means
(i) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

 

-21-



--------------------------------------------------------------------------------

(e) Except as fully disclosed in the financial statements referred to in
Section 7.05(a) or created by the Transactions, there were, as of the Effective
Date, no material liabilities or obligations with respect to the Borrower or any
of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which would, under generally
accepted accounting principles, be required to be disclosed on consolidated
financial statements (or footnotes thereto) of the Borrower and its Subsidiaries
if same had been prepared as of the Effective Date. In addition, as of the
Effective Date, there are no liabilities or obligations with respect to the
Borrower or any of its Subsidiaries of any nature whatsoever not required to be
disclosed in such financial statements in accordance with generally accepted
accounting principles that, individually or in the aggregate, have had, or could
reasonably be expected to have, a Material Adverse Effect.

7.06 Litigation. There are no actions, suits or proceedings pending or
threatened in writing (i) with respect to any Credit Document or (ii) that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

7.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to any Agent or any Lender (including, without limitation, all factual
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
in writing to any Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at the time such
information was provided.

7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
will be used by the Borrower or any one or more of its Subsidiaries solely to
finance all or portion of the Total Acquisition Cost of the Acquisition and to
pay any other fees and expenses incurred in connection with the Transaction,
including, without limitation, the Term Loan Financing Costs, or any portion
thereof.

(b) Neither the making of any Term Loan nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of the Margin Regulations. At the
time of the Borrowing and after giving effect thereto (including after giving
effect to the application of proceeds therefrom), no more than 25% of the value
of the assets of the Borrower, or of the Borrower and its Subsidiaries taken as
a whole, constitutes Margin Stock.

7.09 Tax Returns and Payments. The Borrower and each of its Subsidiaries has
timely filed or caused to be timely filed, on the due dates thereof or within
applicable grace periods, with the appropriate taxing authority, all Federal,
state, foreign and other material returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by or with respect to the income,
properties or operations of the Borrower and its Subsidiaries. Each of the
Borrower and each of its Subsidiaries has paid all taxes and assessments payable
by it which have become due, other than those contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles. There is no

 

-22-



--------------------------------------------------------------------------------

action, suit, proceeding, investigation, audit, or claim now pending or
threatened in writing by any authority regarding any material taxes relating to
the Borrower or its Subsidiaries. Neither the Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of the Borrower or any of its Subsidiaries, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Borrower or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations.

7.10 Compliance with ERISA. (a) (i) Each Plan is in compliance in all material
respects with ERISA and the Code; no Reportable Event has occurred with respect
to a Plan; to the knowledge of the Borrower, no Multiemployer Plan is insolvent
or in reorganization; no Plan has an Unfunded Current Liability; no Plan has an
accumulated or waived funding deficiency, or has applied for an extension of any
amortization period within the meaning of Section 412 of the Code; neither the
Borrower nor any of its respective Subsidiaries nor any ERISA Affiliate has
incurred any liability (other than contributions by the Borrower or an ERISA
Affiliate timely made in accordance with minimum funding requirements under
Section 412 of the Code and in accordance with the requirements of Section 515
of ERISA) to or on account of a Plan and/or a Multiemployer Plan pursuant to
Section 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan;
no action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or threatened in writing; none
of the Borrower, any of its respective Subsidiaries or any ERISA Affiliate has
incurred a complete or partial withdrawal from any Multiemployer Plan; (ii) and
in each case in clause (a)(i) above, no liability, individually, or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

(b) Each Foreign Pension Plan has been maintained in compliance in all material
respects with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. Neither the
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of or withdrawal from any Foreign Pension Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Pension Plan, determined as of the end of the Borrower’s most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities.

7.11 Properties. The Borrower and each of its Subsidiaries has good and valid
title to all properties owned by them, including all property reflected in the
balance sheets referred to in Sections 7.05(a) (except as sold or otherwise
disposed of since the date of such balance sheet in the ordinary course of
business or otherwise as permitted hereunder), free and clear of all Liens other
than Permitted Liens.

7.12 [Reserved].

 

-23-



--------------------------------------------------------------------------------

7.13 Compliance with Statutes, etc. The Borrower and each of its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliances as have not had, and could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

7.14 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

7.15 Anti-Terrorism Law. (a) Neither the Borrower nor any of its Subsidiaries is
in violation of any legal requirement relating to any laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 (the “Executive
Order”) and the USA Patriot Act. Neither the Borrower nor any of its
Subsidiaries and, to the knowledge of the Borrower, no agent of the Borrower or
any of its Subsidiaries acting on behalf of the Borrower or any of its
Subsidiaries, as the case may be, is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(b) Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its respective Subsidiaries, as the case may
be, (i) conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of a Person described in
Section 7.15(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

 

-24-



--------------------------------------------------------------------------------

7.16 Environmental Matters. Except to the extent that any matter described below
in this Section 7.16, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) the Borrower and
each of its Subsidiaries is in compliance with all applicable Environmental Laws
and the requirements of any permits required under such Environmental Laws;
(ii) there are no Environmental Claims pending or threatened in writing against
the Borrower or any of its Subsidiaries or any Real Property presently or
formerly owned, leased or operated by the Borrower or any of its Subsidiaries;
and (iii) there are no facts, circumstances, or conditions relating to the past
or present business or operations of the Borrower or any of its Subsidiaries
(including the disposal of any wastes, hazardous substances or other materials),
or to any Real Property at any time owned, leased, operated or occupied by the
Borrower or any of its Subsidiaries that, to the knowledge of the Borrower,
could reasonably be expected to (A) to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any such currently owned Real
Property, or (B) to cause any such currently owned Real Property to be subject
to any restriction on the ownership, occupancy, use or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Laws.

7.17 Labor Relations. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries or threatened in writing against
any of them, before the National Labor Relations Board, and no material
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or threatened in writing against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or threatened in writing against the Borrower or any of its
Subsidiaries and (iii) to the knowledge of the Borrower after due inquiry, no
union representation proceeding pending with respect to the employees of the
Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as have not had, and could not reasonably be expected to have, a
Material Adverse Effect.

7.18 Patents, Licenses, Franchises and Formulas. The Borrower and its
Subsidiaries own or have valid licenses to use all material patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises and
formulas, or rights with respect to the foregoing, and have obtained assignments
of all leases and other rights of whatever nature, reasonably necessary for the
present conduct of their business, without any known conflict with the rights of
others except for such failures and conflicts which have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

7.19 Scheduled Existing Indebtedness, etc. Schedule VI sets forth a true and
complete list of all Indebtedness of the Borrower and each of its Subsidiaries
(excluding the Term Loans) which has a principal balance of $5,000,000 or more
as of the Effective Date and which is to remain outstanding after giving effect
to the Transaction (the “Scheduled Existing Indebtedness”), in each case,
showing the aggregate principal amount thereof and the name of the respective
borrower and any Credit Party or any of its Subsidiaries which directly or
indirectly guaranteed such debt and describing any security therefor.

SECTION 8. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Term Loan Commitment has
terminated and the Term Loans, Term Notes, Fees and all other Obligations (other
than indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in cash in full:

 

-25-



--------------------------------------------------------------------------------

8.01 Information Covenants. The Borrower will furnish to each Lender:

(a) Quarterly Financial Statements. As soon as available and in any event within
45 days after the close of each of the first three fiscal quarters in each
fiscal year of the Borrower, (i) the consolidated balance sheets of the Borrower
and its Subsidiaries, in each case, as at the end of such quarterly period and
the related consolidated statements of income and retained earnings and
consolidated statements of cash flows, in each case for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case, setting forth comparative figures for the
corresponding quarterly accounting period in the prior fiscal year, all of which
shall be certified by the chief financial officer of the Borrower, subject to
normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during the fiscal quarter and year-to-date periods (it
being understood and agreed that the delivery of such management’s discussion
and analysis as contained in the Borrower’s quarterly report on Form 10-Q shall
satisfy the requirement contained in this clause (ii)).

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, (i) the consolidated balance sheets of the Borrower and
its Subsidiaries, in each case, as of the end of such fiscal year and the
related consolidated statements of income and retained earnings and consolidated
statements of cash flows, in each case for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified (x) in the case
of such consolidated financial statements, by PricewaterhouseCoopers LLP or such
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and (y) in the case of such
financial statements, by the chief financial officer of the Borrower together
with a report of such accounting firm stating that in the course of its regular
audit of the financial statements of the Borrower and its Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm obtained no knowledge of any Default or Event of Default
which has occurred and is continuing as a result of a violation of any of
Sections 9.01(xiii), 9.02(b), 9.02(c), 9.04, 9.05, 9.07, and/or 9.08 or, if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year (it being understood and agreed
that the delivery of such management’s discussion and analysis as contained in
the Borrower’s annual report on Form 10-K shall satisfy the requirement
contained in this clause (ii)).

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 8.01(a) and (b), a certificate of an
Authorized Representative of the Borrower in the form of Exhibit J to the effect
that, to the best of such Authorized Representative’s knowledge, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall set forth the calculations required to
establish whether the Borrower was in compliance with the provisions of Sections
9.01(xiii), 9.05(vi), 9.07 and 9.08 at the end of such fiscal quarter or year,
as the case may be.

 

-26-



--------------------------------------------------------------------------------

(d) Notice of Default or Litigation. Promptly, and in any event within three
Business Days (or five Business Days in the case of following clause (ii)) after
the Borrower obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or Event of Default, or (ii) any litigation or
governmental investigation or proceeding pending or threatened in writing
(x) against the Borrower or any of its Subsidiaries which has had, or could
reasonably be expected to have, a Material Adverse Effect or (y) with respect to
any Credit Document.

(e) Environmental Matters. Promptly upon, and in any event within ten Business
Days after, the Borrower obtains knowledge thereof, notice of any of the
following environmental matters occurring after the Effective Date, except to
the extent that such environmental matters have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect:

(i) any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Real Property owned or operated or
occupied by the Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned or
operated or occupied by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned or operated or
occupied by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability by the Borrower or such Subsidiary
of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned or
operated or occupied by the Borrower or any of its Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower will
provide the Lenders with copies of all material communications with any
government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(e), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Lenders; provided
that, in any event, the Borrower shall deliver to the Administrative Agent all
material notices received by the Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA.

 

-27-



--------------------------------------------------------------------------------

(f) Other Reports and Filings. Promptly, copies of all financial information,
proxy materials and other information and reports, if any, which the Borrower or
any of its Subsidiaries shall file with the Securities and Exchange Commission
or any successor thereto (the “SEC”) or deliver to holders of its Indebtedness
(or any trustee, agent or other representative therefor) pursuant to the terms
of the documentation governing such Indebtedness.

(g) Debt Rating. Promptly upon, and in any event within five Business Days
after, an Authorized Representative of the Borrower obtains knowledge of any
change by Moody’s or S&P in any Debt Rating, notice of such change.

(h) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or Lender may reasonably request in writing.

8.02 Books, Records and Inspections. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in conformity with generally accepted accounting principles
and all requirements of law shall be made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect, after reasonable notice
during regular business hours and under guidance of officers of the Borrower or
such Subsidiary, any of the properties of the Borrower or such Subsidiary, and
to examine the books of account of the Borrower or such Subsidiary and discuss
the affairs, finances and accounts of the Borrower or such Subsidiary with, and
be advised as to the same by, its and their officers and independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or such
Lender may request.

8.03 Maintenance of Property; Insurance. The Borrower will, and will cause each
of its Subsidiaries to, (i) keep all property necessary to the business of the
Borrower and its Subsidiaries in good working order and condition, ordinary wear
and tear excepted, and (ii) maintain insurance on all its property in at least
such amounts and against at least such risks and with such deductibles or
self-insured retentions as is consistent and in accordance with industry
practice.

8.04 Corporate Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents used in its business; provided, however, that nothing in
this Section 8.04 shall prevent (i) sales of assets, mergers or other
transactions by or among the Borrower or any of its Subsidiaries in accordance
with Section 9.02, (ii) the withdrawal by the Borrower or any of the
Subsidiaries of its qualification as a foreign corporation or the failure to
qualify as a foreign corporation in any jurisdiction which would not in any way
materially and adversely affect the Lenders, and where such withdrawals,
failures or amendments, as the case may be, have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (iii) the abandonment by the Borrower or any of its
Subsidiaries of any rights, franchises, licenses, trademarks, copyrights and
patents that the Borrower reasonably determines are not useful to or needed in
its or their business, as the case may be.

 

-28-



--------------------------------------------------------------------------------

8.05 Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

8.06 Compliance with Environmental Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all Environmental Laws applicable to the
Borrower and its Subsidiaries (and the respective businesses conducted by them)
and the ownership or use of any Real Property now or hereafter owned or operated
by the Borrower or any of its Subsidiaries, and will within a reasonable time
period pay or cause to be paid all costs and expenses incurred in connection
with such compliance (except to the extent being contested in good faith).
Furthermore, neither the Borrower nor any of its Subsidiaries will generate,
use, treat, store, release or dispose of, or permit the generation, use,
treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned or operated or occupied by the Borrower or any
of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property. Notwithstanding anything to the
contrary contained above, the covenant contained above in this Section 8.06
shall only be violated if the aggregate effect of all failures and
noncompliances with respect to the matters described above in this Section 8.06
has had, or could reasonably be expected to have, a Material Adverse Effect.

8.07 ERISA. As soon as possible and, in any event, within 30 days after the
Borrower or any of its Subsidiaries or any ERISA Affiliate knows or has reason
to know of the occurrence of any of the following, the Borrower will deliver to
the Administrative Agent, and the Administrative Agent shall promptly forward to
each Lender, a certificate of an Authorized Representative of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed
with or by the Borrower, such Subsidiary, the ERISA Affiliate, the PBGC, or a
Plan or Multiemployer Plan participant, or the Plan administrator with respect
thereto: (i) that a Reportable Event has occurred; (ii) that an accumulated
funding deficiency has been incurred or an application is likely to be or has
been made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan and/or a Multiemployer Plan; (iii) that a Plan and/or Multiemployer
Plan has been or is reasonably expected to be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; (iv) that a Plan
and/or a Multiemployer Plan has an Unfunded Current Liability giving rise to a
lien under ERISA or the Code; (v) that proceedings are likely to be or have been
instituted or notice has been given to terminate or appoint a trustee to
administer a Plan and/or a Multiemployer Plan; (vi) that a proceeding has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Multiemployer Plan if material in amount; (vii) that the Borrower, any of
its

 

-29-



--------------------------------------------------------------------------------

Subsidiaries or any ERISA Affiliate will or is reasonably expected to incur any
liability (other than contributions by the Borrower or an ERISA Affiliate timely
made in accordance with minimum funding requirements under Section 412 of the
Code and in accordance with the requirements of Section 515 of ERISA) (including
any indirect, contingent or secondary liability) to or on account of the
termination of or withdrawal from a Plan and/or Multiemployer Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a
Plan under Section 401(a)(29) of the Code which could reasonably be expected to
have a Material Adverse Effect; or that the Borrower or any Subsidiary is
reasonably expected to incur any liability pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which liability, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Upon request, the
Borrower will deliver to each of the Lenders a complete copy of the annual
report (Form 5500) of each Plan required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of such annual reports and any
material notices received by the Borrower or any of its Subsidiaries or any
ERISA Affiliate with respect to any Plan and/or Multiemployer Plan and/or
Foreign Pension Plan shall be delivered to the Lenders no later than 30 days
after the date such report has been requested or such notice has been received
by the Borrower, such Subsidiary or such ERISA Affiliate, as applicable. The
Borrower and each of its applicable Subsidiaries shall ensure that all Foreign
Pension Plans administered by it or into which it makes payments obtains or
retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

8.08 End of Fiscal Years; Fiscal Quarters. The Borrower shall cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on the Saturday closest
to December 31 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on the date which is sixteen weeks after the last day of
the previous fiscal year, twenty-eight weeks after the last day of the previous
fiscal year, forty weeks after the last day of the previous fiscal year and the
date of the end of the respective fiscal year.

8.09 Payment of Taxes. The Borrower will pay and discharge, or cause to be paid
and discharged, and will cause each of its Subsidiaries to pay and discharge,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon any properties belonging to it, in each case
on a timely basis and prior to the date on which penalties attach thereto and
all lawful claims which, if unpaid, might become a Lien or charge upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Section 9.01(i); provided that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with generally
accepted accounting principles.

 

-30-



--------------------------------------------------------------------------------

8.10 Subsidiaries Guaranty.

(a) In the event that (x) the Debt Rating falls below both Baa3 from Moody’s and
BBB- from S&P, (y) the Borrower fails (for any reason) to obtain and maintain a
Debt Rating from both Moody’s and S&P or (z) (1) the Debt Rating falls below
either Baa3 from Moody’s or BBB- from S&P and (2) the Borrower fails (for any
reason) to obtain and maintain a Debt Rating from either Moody’s or S&P then,
following any such event described in preceding clauses (x), (y) or (z), the
Borrower shall promptly (and in any event within 30 days following such event)
deliver to the Administrative Agent (i) a schedule that sets forth the correct
legal name of each Subsidiary of the Borrower, the direct and indirect (if any)
owner of each such Subsidiary and whether each such Subsidiary is a Wholly-Owned
Domestic Subsidiary and (ii) a Subsidiaries Guaranty substantially in the form
of Exhibit G (the “Subsidiaries Guaranty”) duly authorized, executed and
delivered by each Wholly-Owned Domestic Subsidiary of the Borrower (other than
any special purpose entity created for purposes of effecting, in whole or in
part, any Permitted Securitization).

(b) So long as the Subsidiaries Guaranty is in effect (or is required to be in
effect in accordance with preceding clause (a)), the Borrower agrees to cause
each of its Wholly-Owned Domestic Subsidiaries that are acquired or created at
any time after the Effective Date (other than any special purpose entity created
for purposes of effecting, in whole or in part, any Permitted Securitization) to
promptly (and in any event within 20 Business Days of such acquisition or
creation) execute and deliver a counterpart of (or, if requested by the
Administrative Agent, an assumption agreement or a Joinder Agreement in respect
of) the Subsidiaries Guaranty.

8.11 Use of Proceeds. The Borrower or any one or more of its Subsidiaries will
use the proceeds of the Term Loans only as provided in Section 7.08.

SECTION 9. Negative Covenants. The Borrower covenants and agrees that on and
after the Effective Date and until the Total Term Loan Commitment have
terminated and the Term Loans, and Term Notes (in each case together with
interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.03 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:

9.01 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Borrower or any of its
Subsidiaries), or assign any right to receive income or permit the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, filing, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles in the United States (or the equivalent thereof in any
country in which a Foreign Subsidiary is doing business, as applicable);

 

-31-



--------------------------------------------------------------------------------

(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrowers’ or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule V, plus renewals, replacements
and extensions of such Liens, provided that (x) the aggregate principal amount
of the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension and
(y) any such renewal, replacement or extension does not encumber any additional
assets or properties of the Borrower or any of its Subsidiaries;

(iv) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case whether now or hereafter in existence, not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

(v) Liens arising from the rights of lessors under operating leases entered into
by the Borrower or any of its Subsidiaries in the ordinary course of business;

(vi) Liens arising out of the existence of judgments or awards not constituting
an Event of Default under Section 10.08;

(vii) statutory and common law landlords’ liens (or contractual landlords’ liens
which are limited solely to the leased premises which are the subject of such
contract and fixtures thereon) under leases or subleases to which the Borrower
or any of its Subsidiaries is a party;

(viii) any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;

(ix) Liens (other than any Lien imposed by ERISA) incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

-32-



--------------------------------------------------------------------------------

(x) Liens (x) to secure the performance by the Borrower or any of its
Subsidiaries of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) and securing liability for premiums to insurance carriers or (y) to
secure the performance by the Borrower or any of its Subsidiaries of leases of
Real Property, to the extent incurred or made in the ordinary course of business
consistent with past practices;

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;

(xii) Liens on cash deposited or posted by the Borrower or any of its
Subsidiaries in connection with any Other Hedging Agreements entered into with
respect to commodities values in the ordinary course of business, and which are
bona fide hedging activities and are not for speculative purposes, not in excess
of $275,000,000 in the aggregate;

(xiii) Liens not otherwise permitted pursuant to this Section 9.01 which secure
obligations otherwise permitted under this Agreement not exceeding, when added
to the aggregate principal amount of unsecured Permitted Subsidiary Indebtedness
at any time outstanding, $200,000,000 in aggregate principal amount at any time
outstanding and which apply to property and/or assets with an aggregate fair
market value (as determined in good faith by an Authorized Representative of the
Borrower or the Board of Directors of the Borrower) not to exceed at any time
$225,000,000;

(xiv) sales or other transfers of Receivables pursuant to, and Liens existing or
deemed to exist in connection with, Permitted Securitizations; and

(xv) Liens on assets which are presented on the balance sheet of the Borrower or
any Subsidiary because of the existence of a VIE Transaction not otherwise
prohibited hereunder.

9.02 Consolidations, Mergers, Sales of Assets and Acquisitions. (a) The Borrower
will not, and will not permit any of its Subsidiaries to, consolidate or merge
with or into any other Person, provided that the Borrower and its Subsidiaries
may consolidate or merge with or into other Persons so long as (i) both before
and immediately after giving effect thereto, no Specified Default or Event of
Default shall have occurred and be continuing, (ii) in the case of any
consolidation or merger involving the Borrower, the Borrower is the corporation
surviving such consolidation or merger, (iii) in the case of any consolidation
or merger involving a Foreign Subsidiary, only Foreign Subsidiaries are
consolidating or merging with or into such Foreign Subsidiary, (iv) while the
Subsidiaries Guaranty is in effect (or required to be in effect in accordance
with the terms of the Credit Documents), in the case of any consolidation or
merger involving a Subsidiary Guarantor, a Subsidiary Guarantor is the surviving
Person unless the respective Subsidiary Guarantor is consolidating with or
merging into the Borrower (in which case the Borrower will be the survivor
thereof) and (v) while the Subsidiaries Guaranty is not in effect (or not
required to be in effect in accordance with the terms of the Credit Documents),
in the case of any consolidation or merger involving a Wholly-Owned Domestic
Subsidiary, a Wholly-Owned Domestic Subsidiary is the surviving Person unless
the respective Wholly-Owned Domestic Subsidiary is consolidating with or merging
into the Borrower (in which case the Borrower will be the survivor thereof).

 

-33-



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily (any of the foregoing being referred to in this Section 9.02(b)
as a “Disposition” and any series of related Dispositions constituting but a
single Disposition), any of its properties or assets, tangible or intangible
(including but not limited to sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper or general intangibles with or without
recourse), provided that (A) such Dispositions shall be permitted if (i) such
Disposition is in an arm’s length transaction and the Borrower or its respective
Subsidiary receives at least fair market value therefor (as determined in good
faith by an Authorized Representative of the Borrower or the Board of Directors
of the Borrower) and (ii) the fair market value of the assets sold, conveyed,
assigned, leased, abandoned or otherwise transferred or disposed of pursuant to
any Disposition or Dispositions (as determined in good faith by an Authorized
Representative of the Borrower or the Board of Directors of the Borrower), when
added to the fair market value of the assets sold, conveyed, assigned, leased,
abandoned or otherwise transferred or disposed of pursuant to all such other
Disposition or Dispositions previously consummated after the Effective Date (as
determined in good faith by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower), does not constitute more than 20% of the
consolidated assets of the Borrower and its Subsidiaries as of the time of such
Disposition (after giving effect thereto), (B) while the Subsidiaries Guaranty
is in effect (or required to be in effect in accordance with the terms of the
Credit Documents), the Borrower may make Dispositions to Subsidiary Guarantors
and any Subsidiary Guarantor may make Dispositions to the Borrower or any other
Subsidiary Guarantor, (C) while the Subsidiaries Guaranty is not in effect (or
is not required to be in effect in accordance with the terms of the Credit
Documents), the Borrower may make Dispositions to Wholly-Owned Domestic
Subsidiaries and any Wholly-Owned Domestic Subsidiary may make Dispositions to
the Borrower or any other Wholly-Owned Domestic Subsidiary and (D) each of the
Borrower and its Subsidiaries may sell, transfer and other dispose of
Receivables and Related Assets pursuant to Permitted Securitizations.

(c) The Borrower will not, and will not permit any of its Subsidiaries to,
consummate any Significant Acquisition unless (i) no Specified Default or Event
of Default then exists or would result therefrom and (ii) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate (together
with reasonably detailed calculations) demonstrating compliance with the
covenants contained in Sections 9.07 and 9.08, for the period (each, a
“Calculation Period”) of four consecutive fiscal quarters (taken as one
accounting period) most recently ended for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.01(a) or (b),
as the case may be, prior to the date of such Significant Acquisition, on a pro
forma basis as if the respective Significant Acquisition (as well as all other
Dispositions and Acquisitions of Equity Interests/Assets theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period, and such recalculations shall show that such financial
covenants would have been complied with if such Significant Acquisition (as well
as all other Dispositions and Acquisitions of Equity Interests/Assets
theretofore consummated after the first day of such Calculation Period) had
occurred on the first day of such Calculation Period.

 

-34-



--------------------------------------------------------------------------------

9.03 Dissolution, etc. The Borrower will not, and will not permit any of its
Subsidiaries to, dissolve or liquidate, either in whole or in part, except
(i) to the extent permitted by Section 9.02(a) and (ii) inactive Subsidiaries of
the Borrower (i.e., Subsidiaries of the Borrower that do not conduct business
other than that related solely to its existence and governance) may be dissolved
or liquidated from time to time so long as (x) no Specified Default or Event of
Default then exists or would result therefrom and (y) the Borrower determines
that such dissolution or liquidation is not adverse to the interests of the
Lenders.

9.04 Restricted Payments. The Borrower shall not declare or pay any dividends,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
shareholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its shareholders, partners or members (or the equivalent Persons thereof) as the
case may be, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Borrower if,
in any case referred to above, any Specified Default or any Event of Default has
occurred, is continuing or would result therefrom.

9.05 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except for (i) Indebtedness incurred pursuant to this Agreement
and the other Credit Documents, (ii) Permitted Borrower Indebtedness,
(iii) Permitted Subsidiary Indebtedness, (iv) Permitted Subsidiary Guarantee
Obligations, (v) Indebtedness under the Existing Credit Agreements,
(vi) Permitted Securitizations, (vii) Indebtedness arising in the ordinary
course of business under Interest Rate Protection Agreements and Other Hedging
Agreements which are bona fide hedging activities and are not for speculative
purposes and (viii) Scheduled Existing Indebtedness to the extent the same is
listed on Schedule VI, together with, in the case of this clause (viii), any
refinancings or renewals thereof, in each case so long as no additional obligors
or guarantors, or additional security, is provided in connection with the
respective renewal or refinancing and so long as the principal amount is not
increased as a result thereof.

9.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into or be a party to a transaction with any
Affiliate of the Borrower or any other Subsidiary of the Borrower, except for
transactions between (i) the Borrower and any Subsidiary Guarantor, (ii) any
Subsidiary Guarantor and any other Subsidiary Guarantor or (iii) the Borrower or
any Subsidiary of the Borrower on one hand and any Affiliate of the Borrower
and/or any other Subsidiary of the Borrower on the other hand, so long as all
such transactions referred to in this clause (iii) are entered into in good
faith in the ordinary course of business consistent with past practice and on
terms no less favorable to the Borrower or such Subsidiary of the Borrower than
those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person.

9.07 Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any fiscal quarter (x) following the Borrowing Date, up to
and including the last day of the fourth full fiscal quarter following the
Borrowing Date, to be greater than 3.75:1.00 and (y) thereafter, to be greater
than 3.50:1.00.

 

-35-



--------------------------------------------------------------------------------

9.08 Minimum Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio on the last day of any fiscal quarter of
the Borrower to be less than 4.50:1.00.

9.09 Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than
substantially the same lines of business in which they are engaged on the
Effective Date and reasonable extensions thereof and other businesses that are
complimentary or reasonably related thereto.

9.10 Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (x) pay dividends or make
any other distributions on its Equity Interests or any other interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Indebtedness owed to the Borrower or any of its Subsidiaries,
(y) make loans or advances to the Borrower or any of its Subsidiaries or
(z) transfer any of its properties or assets to the Borrower or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) in the case of the foregoing clauses (y) (solely to the extent
such encumbrance or restriction only applies to loans or advances made by any
such Subsidiary of the Borrower to other Subsidiaries of the Borrower, and not
loans and advances to be made by any such Subsidiary to the Borrower) and (z) of
this Section 9.10, other Indebtedness permitted pursuant to Section 9.05,
(iv) holders of Permitted Liens may restrict the transfer of any assets subject
thereto, (v) in the case of foregoing clause (x), restrictions or conditions
imposed by any agreement relating to Permitted Securitizations if such
restrictions or conditions apply only to the Receivables and the Related Assets
that are the subject of the Permitted Securitization, (vi) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or of any Subsidiary of the Borrower, and (vii) customary
provisions restricting assignment of any licensing agreement entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business.

9.11 Limitation on Issuance of Capital Stock. (a) The Borrower will not issue
(i) any Preferred Stock other than (x) Qualified Preferred Stock or
(y) Disqualified Preferred Stock so long as, on the date of any an issuance of
Disqualified Preferred Stock, (I) no Specified Default or Event of Default then
exists or would result therefrom and (II) the Borrower is in compliance with the
covenants contained in Sections 9.07 and 9.08 for the most recently ended
Calculation Period, on a pro forma basis as if the respective issuance of
Disqualified Preferred Stock (as well as all other issuances of Disqualified
Preferred Stock theretofore consummated after the first day of such Calculation
Period) had occurred on the first day of such Calculation Period or (ii) any
redeemable common stock other than common stock that is redeemable at the sole
option of the Borrower.

(b) The Borrower shall not permit any of its Subsidiaries to issue any Equity
Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except for
issuances of non-redeemable common equity interests issued (i) for transfers and
replacements of then outstanding shares of capital stock, (ii) for stock splits,
stock dividends and additional issuances which do not decrease the percentage

 

-36-



--------------------------------------------------------------------------------

ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock of such Subsidiaries, (iii) to qualify directors to the extent required by
applicable law, and (iv) by newly created or acquired Subsidiaries in accordance
with the terms of this Agreement.

SECTION 10. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

10.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Term Loan or any Term Note or (ii) default, and such default
shall continue unremedied for three or more Business Days, in the payment when
due of any interest on any Term Loan or Term Note, or any Fees or any other
amounts owing hereunder or thereunder; or

10.02 Representations, etc. Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

10.03 Covenants. The Borrower shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 8.01(d)(i), 8.08, 8.10 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of 30 days after written notice to the Borrower by the Administrative
Agent or any Lender; or

10.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace or cure, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (ii) the
Borrower or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (after giving effect to any grace or
cure period, but determined without regard to whether any notice is required),
any such Indebtedness to become due or, in the case of a Permitted
Securitization, terminating (except voluntary terminations by the Credit
Parties), prior to its stated maturity; or (iii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Subsidiaries shall be declared to
be due and payable, or required to be prepaid (other than (x) by a regularly
scheduled required prepayment or (y) as a mandatory prepayment (unless such
required prepayment or mandatory prepayment results from a default thereunder or
an event of the type that constitutes an Event of Default)) or, in the case of a
Permitted Securitization, shall be terminated (except voluntary terminations by
the Credit Parties), prior to the stated maturity thereof, provided that it
shall not be a Default or Event of Default under this Section 10.04 unless the
aggregate principal amount of all Indebtedness as described in preceding clauses
(i) through (iii), inclusive, is at least $75,000,000; or

 

-37-



--------------------------------------------------------------------------------

10.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
10 days after service of summons, or is not dismissed within 60 days after
service of summons, after commencement of the case; or a custodian (as defined
in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries, or
the Borrower or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries, or
there is commenced against the Borrower or any of its Subsidiaries any such
proceeding which remains undismissed for a period of 60 days, or the Borrower or
any of its Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any of its Subsidiaries suffers any appointment of any custodian or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or the Borrower or any of its Subsidiaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or

10.06 ERISA. (a) Any Plan and/or Multiemployer Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code, any Plan and/or Multiemployer Plan shall have had
or is likely to have a trustee appointed to administer such Plan and/or
Multiemployer Plan pursuant to Section 4042 of ERISA, any Plan and/or
Multiemployer Plan shall have been or is reasonably expected to be terminated or
to be the subject of termination proceedings under Section 4042 of ERISA, any
Plan and/or Multiemployer Plan shall have an Unfunded Current Liability, a
contribution required to be made to a Plan, Multiemployer Plan and/or Foreign
Pension Plan has not been timely made, or the Borrower or any of its respective
Subsidiaries or any ERISA Affiliate have incurred or is reasonably expected to
incur a liability (other than contributions by the Borrower or an ERISA
Affiliate timely made in accordance with minimum funding requirements under
Section 412 of the Code and in accordance with the requirements of Section 515
of ERISA) to or on account of a Plan and/or Multiemployer Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code; (b) there shall
result from any such event or events the imposition of a lien, the granting of a
security interest or a liability; (c) and in each case in clauses (a) and
(b) above, the same, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect; or

10.07 Subsidiaries Guaranty. At any time the Subsidiaries Guaranty is required
to be in effect under Section 8.10(a), the Subsidiaries Guaranty or any
provision thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor (unless such Subsidiary Guarantor is no longer a Subsidiary by virtue
of liquidation, sale, merger or consolidation permitted by Section 9.02 or
Section 9.03), or any Subsidiary Guarantor (or Person acting by or on behalf of
such Subsidiary Guarantor) shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty, or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty
beyond any grace or cure period (if any) provided therefor; or

 

-38-



--------------------------------------------------------------------------------

10.08 Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its respective Subsidiaries involving in the aggregate for
the Borrower and its respective Subsidiaries a liability (not paid or fully
covered by a reputable and solvent insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 60 consecutive
days, and the aggregate amount of all such judgments exceeds $75,000,000; or

10.09 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of any Agent, any
Lender or the holder of any Term Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 10.05 shall
occur with respect to the Borrower, the result of which would occur upon the
giving of such written notice by the Administrative Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Term Loan Commitment
terminated, whereupon the Term Loan Commitment of each Lender shall forthwith
terminate immediately and any Facility Fees and other Fees shall forthwith
become due and payable without any other notice of any kind and (ii) declare the
principal of and any accrued interest in respect of all Term Loans and the Term
Notes and all Obligations owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Credit Party.

SECTION 11. Definitions and Accounting Terms.

11.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquired Business” shall mean the Target Assets.

“Acquisition” shall mean the acquisition of the Target Assets.

“Acquisition Documents” shall mean and include each of (i) the Asset Purchase
Agreement and (ii) any other material document or agreement executed or
delivered in connection therewith, in each case as in effect and in form and
substance last distributed to the Administrative Agent prior to the Effective
Date.

“Acquisition of Equity Interests/Assets” shall mean the acquisition of all or
any portion of the assets or all or any portion of the Equity Interests of any
Person.

 

-39-



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Borrowers shall include any Person that
directly or indirectly owns more than 5% of any class of the Equity Interests of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, no Agent or Lender shall
be deemed to constitute an Affiliate of the Borrower or its Subsidiaries in
connection with the Credit Documents or its dealings or arrangements relating
thereto.

“Agents” shall mean, collectively, the Administrative Agent, the Lead Arranger,
the Syndication Agent and the Co-Documentation Agents.

“Aggregate Consideration” shall mean, with respect to any Acquisition of Equity
Interests/Assets, the sum (without duplication) of (i) the fair market value of
the common stock of the Borrower (based on (x) the closing and/or trading price
of the common stock of the Borrower on the date of such Acquisition of Equity
Interests/Assets on the stock exchange on which the common stock of the Borrower
is listed or the automated quotation system on which the common stock is quoted,
or (y) if the common stock of the Borrower is not listed on an exchange or
quoted on a quotation system, the bid and asked prices of the common stock in
the over-the-counter market at the close of trading or (z) if the common stock
of the Borrower is not so listed, based on a good faith determination of an
Authorized Representative of the Borrower or the Board of Directors of the
Borrower) issued as consideration in connection with such Acquisition of Equity
Interests/Assets, (ii) the aggregate amount of all cash paid by the Borrower or
any of its Subsidiaries in connection with such Acquisition of Equity
Interests/Assets (including payments of fees and costs and expenses in
connection therewith), (iii) the aggregate principal amount of all Indebtedness
assumed, incurred and/or issued in connection with such Acquisition of Equity
Interests/Assets to the extent permitted by Section 9.05, (iv) the aggregate
amount that could reasonably be expected to be paid (based on good faith
projections prepared by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower) pursuant to any earn-out, non-compete,
consulting or deferred compensation or purchase price adjustment) for such
Acquisition of Equity Interests/Assets and (v) the fair market value (based on
good faith projections prepared by an Authorized Representative of the Borrower
or the Board of Directors of the Borrower) of all other consideration payable in
connection with such Acquisition of Equity Interests/Assets.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated, amended and restated, extended, renewed or replaced from time
to time.

“Anti-Terrorism Laws” shall have the meaning provided in Section 7.15(a).

 

-40-



--------------------------------------------------------------------------------

“Applicable Margin” shall initially mean at any time, (a) for the period
commencing on the Effective Date through and including the date of delivery of a
certificate in accordance with the first sentence of the following paragraph for
the second full fiscal quarter of the Borrower ending after the Borrowing Date,
a percentage per annum equal to, as to (i) any Base Rate Loans, 0.875%, and
(b) any Eurodollar Loans, 1.875%, and (b) at all times thereafter, a percentage
per annum equal to those set forth below opposite the Leverage Ratio achieved
for the prior four full consecutive fiscal quarters of the Borrower. From and
after each day of delivery of any certificate in accordance with the first
sentence of the following paragraph for any fiscal quarter or fiscal year, as
the case may be, of the Borrower ending after the Effective Date, indicating a
different margin than that described in the immediately preceding sentence
(each, a “Start Date”), to and including the applicable End Date described
below, the Applicable Margins, shall (subject to any adjustment pursuant to the
immediately succeeding paragraph) be those set forth below opposite the Leverage
Ratio indicated to have been achieved in any certificate delivered in accordance
with the following sentence:

 

Leverage Ratio

   Applicable Margin for Term
Loans maintained as Base
Rate Loans     Applicable Margin for Term
Loans maintained as
Eurodollar Loans  

Equal to or less than 0.50:1.00

     0.125 %      1.125 % 

Greater than 0.50:1.00 but less than or equal to 1.00:1.00

     0.25 %      1.250 % 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

     0.375 %      1.375 % 

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

     0.50 %      1.50 % 

Greater than 1.75:1.00 but less than or equal to 2.25:1.00

     0.625 %      1.625 % 

Greater than 2.25:1.00 but less than or equal to 2.75:1.00

     0.875 %      1.875 % 

Greater than 2.75:1.00

     1.375 %      2.375 % 

The Leverage Ratio shall be determined based on the delivery of a certificate of
the Borrower by an Authorized Representative of the Borrower to the
Administrative Agent and the Lenders, within 45 days of the last day of any
fiscal quarter of the Borrower (or 90 days in

 

-41-



--------------------------------------------------------------------------------

the case of the last fiscal quarter of any fiscal year of the Borrower), which
certificate shall set forth the calculation of the Leverage Ratio as at the last
day of the Test Period ended immediately prior to the relevant Start Date and
the Applicable Margins which, in each case, shall be thereafter applicable
(until same are changed or cease to apply in accordance with the following
sentences). The Applicable Margins so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Start Date to the earlier of
(x) the date on which the next certificate is delivered to the Administrative
Agent and (y) the date which is 45 days (or 90 days in the case of the last
fiscal quarter of any fiscal year of the Borrower) following the last day of the
Test Period in which the previous Start Date occurred (such earliest date, the
“End Date”), at which time, if no certificate has been delivered to the
Administrative Agent (and thus commencing a new Start Date), the Applicable
Margins shall be those set forth in the table above determined as if the
Leverage Ratio were greater than 2.75:1.00 (such Applicable Margins as so
determined, being collectively referred to herein as the “Highest Applicable
Margins”), until such time as the relevant certificate has been delivered.
Notwithstanding anything to the contrary contained above in this definition, the
Applicable Margins shall be the Highest Applicable Margins (subject to further
adjustment to the extent provided in Section 1.08(c)) at all times during which
there shall exist any Default or Event of Default.

“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated as of January 11, 2013, among Hostess Brands, Inc., Interstate Brands
Corporation, IBC Sales Corporation, the Borrower and FBC Georgia, LLC.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Attributable Debt” shall mean as of the date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to generally accepted accounting principles
at the cost of debt implied in the lease) of the obligations of the lessee for
rental payments during the then remaining term of any applicable lease, and
(ii) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product to which such Person is a party, where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with generally accepted accounting principles.

“Authorized Representative” shall mean, with respect to (i) delivering Notices
of Borrowing, Notices of Conversion/Continuation and similar notices, any person
or persons that has or have been authorized by the Board of Directors of the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent;
(ii) delivering financial information and officer’s certificates or making
financial determinations pursuant to this Agreement, any financial officer of
the respective Credit Party and (iii) any other matter in connection with this
Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of the respective Credit Party.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

-42-



--------------------------------------------------------------------------------

“Base Rate” shall mean, at any time, the highest of (x) the Prime Lending Rate,
(y)  1/2 of 1% in excess of the overnight Federal Funds Rate and (z) the
Eurodollar Rate for a Eurodollar Loan with a one-month interest period
commencing on such day an interest period of one month plus 1.00%. For purposes
of this definition, the Eurodollar Rate shall be determined using the Eurodollar
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

“Base Rate Loan” shall mean each Term Loan designated or deemed designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the incurrence of one Type of Term Loan by the Borrower
from all of the Lenders on a pro rata basis on a given date (or resulting from
conversions on a given date), having in the case of Eurodollar Loans the same
Interest Period; provided that Base Rate Loans incurred pursuant to
Section 1.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans.

“Borrowing Date” shall mean the date of incurrence of the Borrowing.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in the New York interbank Eurodollar market.

“Calculation Period” shall have the meaning provided in Section 9.02.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a

 

-43-



--------------------------------------------------------------------------------

bank holding company organized under the laws of the United States, any State
thereof, the District of Columbia or any foreign jurisdiction having capital,
surplus and undivided profits aggregating in excess of $200,000,000, with
maturities of not more than one year from the date of acquisition by such
Person, (iii) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (ii) above,
(iv) commercial paper issued by any Person incorporated in the United States
rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s and in each case maturing not more than one year
after the date of acquisition by such Person, (v) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (iv) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

“Change of Control” shall mean (i) any “Person” or “Group” (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the
Borrowing Date) (other than the Permitted Holders) is or shall (A) be the
“beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of 30% or more on a fully diluted basis of the voting and/or
economic interest in the Borrower’s capital stock or other Equity Interests or
(B) have obtained the power (whether or not exercised) to elect a majority of
the Borrower’s directors or (ii) the Board of Directors of the Borrower shall
cease to consist of a majority of Continuing Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and to any subsequent provision of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Co-Documentation Agents” shall have the meaning provided in the first paragraph
of this Agreement, and shall include any successor thereto.

“Commitment Termination Date” means the earliest to occur of (i) June 30, 2013,
unless on or prior to such date each of the conditions precedent in Section 4
shall have occurred on or before such date, (ii) September 30, 2013, unless the
Borrowing Date shall have occurred on or before such date and (iii) the
Borrowing Date.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period, before interest expense and provision for taxes based on income that
were included and arriving at Consolidated Net Income for such period and
without giving effect to (x) any extraordinary gains or losses, (y) any gains or
losses from sales of assets other than inventory sold in the ordinary course of
business and (z) any interest expense or provision for taxes attributable to, or
arising because of any VIE Transaction not prohibited hereunder.

 

-44-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of all (x) amortization of intangibles and
depreciation, in each case that were deducted in arriving at Consolidated EBIT
for such period, but without giving effect to any such amortization or
depreciation attributable to, or arising because of any VIE Transaction not
prohibited hereunder and (y) non-recurring cash expenses for customary
transactional fees and expenses incurred during a Test Period and relating to
debt and lease financing transactions, equity issuances, and acquisition and
investment transactions (other than depreciation or amortization expense) (in
each case, to the extent permitted hereunder), in an aggregate amount not to
exceed $10,000,000 for such Test Period.

“Consolidated Indebtedness” shall mean, as at any date of determination and
without duplication, (i) the aggregate stated balance sheet amount of all
Indebtedness (but including in any event the then outstanding principal amount
of all Term Loans and all Capitalized Lease Obligations) of the Borrower and its
Subsidiaries on a consolidated basis as determined in accordance with generally
accepted accounting principles, (ii) the aggregate outstanding amount of all
Attributable Debt of the Borrower and its Subsidiaries at such time, and
(iii) the aggregate amount of all Indebtedness of the Borrower determined in
accordance with clause (ix) of the definition thereof; provided that
(x) Indebtedness outstanding pursuant to trade payables and accrued expenses
incurred in the ordinary course of business shall be excluded in determining
Consolidated Indebtedness and (y) the items described in clauses (ii) and
(iii) above shall be included notwithstanding any contrary treatment required by
generally accepted accounting principles.

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
Consolidated EBITDA for such period to Consolidated Interest Expense for such
period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries (which term
shall include, without limitation and on a pro forma basis reasonably
satisfactory to the Administrative Agent, any Person which was acquired pursuant
to an Acquisition consummated after the beginning of such period) for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (x) that portion of Capitalized Lease Obligations of
the Borrower and its Subsidiaries representing the interest factor for such
period and (y) the product of (i) all dividends actually paid, whether paid in
cash or in any other consideration during such period with respect to any
Disqualified Preferred Stock, multiplied by (ii) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of the Borrower, expressed as a
decimal; provided that there shall be excluded from Consolidated Interest
Expense (a) the amortization of any deferred financing costs to the extent same
would otherwise have been included therein and (b) any interest expense
attributable to, or arising because of any VIE Transaction not prohibited
hereunder.

“Consolidated Net Income” shall mean, for any period, the net after tax income
of the Borrower and its Subsidiaries (which shall include, without limitation
and on a pro forma basis reasonably satisfactory to the Administrative Agent,
any Person which was acquired pursuant to an Acquisition consummated after the
beginning of such period) determined on a consolidated basis; provided that in
determining Consolidated Net Income (i) the net income of any Person that is not
a Subsidiary of the Borrower or that is accounted for by the equity method

 

-45-



--------------------------------------------------------------------------------

of accounting shall be included only to the extent of the payment of dividends
or disbursements by such Person to the Borrower of a Wholly-Owned Subsidiary of
the Borrower during such period, (ii) the net income of any Subsidiary of the
Borrower shall be excluded to the extent that the declaration or payment of
dividends and disbursements by that Subsidiary of net income is not at the date
of determination permitted by operation of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary or its stockholders and (iii) the net income of
any Person acquired by the Borrower or any of its Subsidiaries in a pooling of
interests transaction for any period prior to the date of such acquisition shall
be excluded.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security thereof, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection or product warranties extended, in each case, in the
ordinary course of business and (y) the guarantee by the Borrower of any
operating lease of any Subsidiary of the Borrower. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director if such director’s nomination for election to the
board of directors of the Borrower is recommended by a majority of the then
Continuing Directors or is recommended by a committee of the Board of Directors
a majority of which is composed of the then Continuing Directors.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Term Note and the
Subsidiaries Guaranty, and, after the execution and delivery thereof, each
additional guaranty, assumption agreement and Joinder Agreement executed
pursuant to Section 6.06 and 8.10.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“DB” shall mean DBNY and DBSI.

 

-46-



--------------------------------------------------------------------------------

“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity.

“DBSI” shall mean Deutsche Bank Securities Inc., in its individual capacity.

“Debt Rating” shall mean, on any date, each of the Borrower’s corporate credit
ratings (or the equivalent thereof) as most recently publicly announced by
Moody’s and S&P.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Disposition” shall have the meaning provided in Section 9.02.

“Disqualified Preferred Stock” shall mean, collectively, (i) all Preferred Stock
of the Borrower other than Qualified Preferred Stock and (ii) all Preferred
Stock of any Subsidiary of the Borrower (other than such Preferred Stock held by
the Borrower or a Wholly-Owned Subsidiary thereof).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
incorporated under the laws of the United States, any State or territory thereof
or the District of Columbia.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, a financial
institution, any fund that regularly invests in bank loans or other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding the Borrower and its Subsidiaries.

“End Date” shall have the meaning assigned that term in the definition of
“Applicable Margins”, contained herein.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

-47-



--------------------------------------------------------------------------------

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its respective Subsidiaries, relating to the environment, employee health and
safety or Hazardous Materials, including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equity Interest” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interest in (however designated) equity of such Person, including, without
limitation, any common stock, preferred stock, any limited or general
partnership interest and any limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

“Eurodollar Loan” shall mean each Term Loan designated as such by the Borrower
at the time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is 2 Business Days
prior to the commencement of such Interest Period by reference to the Reuters
Screen LIBOR01 for deposits in Dollars (or such other comparable page as may, in
the opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is 2 Business Days prior to the beginning of such
Interest Period, divided by (ii) a

 

-48-



--------------------------------------------------------------------------------

percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).

“Event of Default” shall have the meaning provided in Section 10.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor
(if any), any Swap Obligation if, and to the extent that, all or a portion of
the Subsidiaries Guaranty of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any
Subsidiaries Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Subsidiaries Guaranty of such Subsidiary
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Subsidiaries
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Lender or required to be withheld or deducted from a payment to
any Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of such Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 1.13) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.04, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with Section 3.04(b)
and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” shall have the meaning provided in Section 7.15(a).

“Existing Credit Agreements” shall mean the Existing Revolving Credit Agreement
and the Existing Term Credit Agreement.

 

-49-



--------------------------------------------------------------------------------

“Existing Revolving Credit Agreement” shall mean that certain Credit Agreement,
dated as of October 24, 2003, and amended and restated as of October 29, 2004,
and further amended and restated as of June 6, 2006 and further amended by the
First Amendment and Waiver Agreement, dated as of October 5, 2007, and further
amended and restated as of May 20, 2011, and further amended as of November 16,
2012, and as may be further amended through the date hereof, among Flowers
Foods, Inc., the lenders party thereto, Bank of America, N.A., Harris N.A. and
Cooperatieve Centrale Raiffeisen-Boerenleen Bank, B.A., “Rabobank
International”, New York Branch, as co-documentation agents, Suntrust Bank, as
syndication agent, and Deutsche Bank AG New York Branch, as administrative agent
(as amended, restated, supplemented and/or otherwise modified from time to
time).

“Existing Term Credit Agreement” shall mean that certain Credit Agreement, dated
as of August 1, 2008, and amended as of May 20, 2011, and as may be further
amended through the date hereof, among Flowers Foods, Inc., the lenders party
thereto, Bank of America, N.A., Cooperatieve Centrale Raiffeisen-Boerenleen
Bank, B.A., “Rabobank International”, New York Branch and Branch Banking & Trust
Company, as co-documentation agents, Suntrust Bank, as syndication agent, and
Deutsche Bank AG New York Branch, as administrative agent (as amended, restated,
supplemented and/or otherwise modified from time to time).

“Facility Fee” shall have the meaning provided in Section 2.01(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.01.

“FIN 46” means FASB Interpretation No. 46.

“Foreign Lender” shall have the meaning provided in Section 3.04(b).

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiary
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

-50-



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 3.02 and 9, including
defined terms as used therein, and for all purposes of determining the Leverage
Ratio, are subject (to the extent provided therein) to Section 13.07(a).

“Guaranteed Obligations” shall mean the “Guaranteed Obligations” under, and as
defined in, the Subsidiaries Guaranty; provided that, Guaranteed Obligations
shall exclude any Excluded Swap Obligations.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing any level of polychlorinated biphenyls, and radon
gas; (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

“Highest Applicable Margins” shall have the meaning assigned that term in the
definition of “Applicable Margin” contained herein.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (to the extent of the value of the respective property), (iv) the
aggregate amount required to be capitalized under leases under which such Person
is the lessee, (v) all obligations of such person to pay a specified purchase
price for goods or services, whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (vi) all Contingent Obligations of such
Person, (vii) all obligations under any Interest Rate Protection Agreement,
Other Hedging Agreement or under any similar type of agreement, (viii) all
Attributable Debt of such Person, (ix) the amount of any Permitted
Securitizations of such Person, and (x) the greater of the aggregate liquidation
value or the maximum fixed repurchase price of all Disqualified Preferred Stock,
provided that, notwithstanding the foregoing, (x) Indebtedness outstanding
(i) pursuant to trade payables and accrued expenses incurred in the ordinary
course of business, (ii) under leases which are or

 

-51-



--------------------------------------------------------------------------------

would be properly characterized as operating leases in accordance with generally
accepted accounting principles existing on the Effective Date, regardless of any
change in accounting principles occurring after the Effective Date, shall be
excluded in determining Indebtedness and (y) liabilities presented on the
balance sheet of the Borrower or any Subsidiary shall not constitute
Indebtedness to the extent attributable to, or arising because of, a VIE
Transaction not prohibited hereunder.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 1.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit K (appropriately completed).

“Lead Arrangers” shall mean collectively, DBSI and MLPFS, in their capacities as
joint lead arrangers and joint bookrunners.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to Section 1.13 or
13.04(b).

“Lender Default” shall mean (i) the refusal (which has not been retracted before
the time at which such Lender was required to make its funds available to the
Administrative Agent in accordance with the terms of this Agreement) or the
failure of a Lender to make available its portion of any Borrowing or (ii) a
Lender having notified in writing the Borrower and/or the Administrative Agent
that it does not intend to comply with its obligations under Section 1.01.

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness (but excluding any Indebtedness arising in the
ordinary course of business in connection with any Other Hedging Agreements
entered into with respect to commodities values in the ordinary course of
business, and which are bona fide hedging activities and are not for speculative
purposes, to the extent such Indebtedness is (a) cash collateralized or
(b) supported by a Letter of Credit (as defined in the Existing Revolving Credit
Agreement)) on such date to Consolidated EBITDA for the Test Period last ended
on or prior to such date.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

-52-



--------------------------------------------------------------------------------

“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, assets, nature of assets, operations, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) a material adverse effect (x) on the rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Credit
Document or (y) on the ability of the Credit Parties taken as a whole to perform
their obligations to the Administrative Agent or the Lenders under this
Agreement or any other Credit Document.

“Maturity Date” shall mean the date that is five years from the Borrowing Date.

“Minimum Borrowing Amount” shall mean $500,000.

“MLPFS” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
individual capacity.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Borrower or a Subsidiary of
the Borrower or an ERISA Affiliate and each such plan for the five year period
immediately following the latest date on which the Borrower, any Subsidiaries of
the Borrower or any ERISA Affiliates maintained, contributed to or had an
obligation to contribute to such plan.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attention: Lee
Scherin (tele: (904) 520-5353) or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to any Agent or any Lender pursuant
to the terms of this Agreement or any other Credit Document.

“OFAC” shall have the meaning provided in Section 7.15(a)(v).

 

-53-



--------------------------------------------------------------------------------

“Organizational Documents” shall have the meaning provided in Section 4.04(a).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against the fluctuations in currency or commodity values.

“Payment Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attn: Melissa
Brennan, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Term Loan Commitment of such Lender at
such time and the denominator of which is the Total Term Loan Commitment at such
time, provided that if the Percentage of any Lender is to be determined after
the Total Term Loan Commitment has been terminated, then the Percentages of the
Lenders shall be determined immediately prior (and without giving effect) to
such termination.

“Permitted Borrower Indebtedness” shall mean any Indebtedness incurred by the
Borrower after the Effective Date, so long as (i) both before and immediately
after giving effect to the incurrence of such Indebtedness, no Default or Event
of Default shall have occurred and be continuing, (ii) based on calculations
made by an Authorized Representative of the Borrower, the Borrower and its
Subsidiaries shall be in compliance with the financial covenant contained in
Section 9.07, both immediately before and after giving effect to each incurrence
of such Indebtedness and (iii) such Indebtedness (and any guarantees thereof)
shall rank pari passu or junior to the Obligations hereunder and the Guaranteed
Obligations.

“Permitted Holders” shall mean the descendants of William H. Flowers, Sr. and
members of their immediate families.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Securitization” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any Subsidiary of the Borrower
pursuant to which it may sell, convey, contribute to capital or otherwise
transfer (which sale, conveyance, contribution to capital or transfer may
include or be supported by the grant of a security interest) Receivables or
interests therein and collateral securing such Receivables, contracts and
contract rights, purchase orders, security interests, financing statements or
other documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations or supporting obligations in respect of such
Receivables, any other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such Receivables
and collections or proceeds of any of the foregoing (collectively, the “Related
Assets”) (i) to a trust, partnership, corporation or other Person (other than
the Borrower or any Subsidiary of the Borrower other than a special purpose
entity created primarily for the purposes of such transaction or transactions),
which

 

-54-



--------------------------------------------------------------------------------

transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness or fractional undivided interests or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables and Related Assets or interests in such Receivables and
Related Assets, or (ii) directly to one or more investors or other purchasers
(other than the Borrower or any Subsidiary of the Borrower other than a special
purpose entity primarily created for purposes of such transaction or
transactions), it being understood that a Permitted Securitization may involve
(A) one or more sequential transfers or pledges of the same Receivables and
Related Assets, or interests therein, and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Securitization, and (B) periodic transfers or pledges of Receivables and/or
revolving transactions in which new Receivables and Related Assets, or interests
therein, are transferred or pledged upon collection of previously transferred or
pledged Receivables and Related Assets, or interests therein; provided that
(x) any such transactions shall provide for recourse to such Subsidiary of the
Borrower or the Borrower (as applicable) only in respect of the cash flows in
respect of such Receivables and Related Assets and to the extent of other
customary securitization undertakings in the jurisdiction relevant to such
transactions and (y) the aggregate amount of all such transactions constituting
“Permitted Securitizations” shall not exceed an aggregate amount equal to
$200,000,000 at any time outstanding. The “amount” or “principal amount” of any
Permitted Securitization shall be deemed at any time to be (1) the aggregate
principal, or stated amount, of the Indebtedness or fractional undivided
interests (which stated amount may be described as a “net investment” or similar
term reflecting the amount invested in such undivided interest) or other
securities incurred or issued pursuant to such Permitted Securitization, in each
case outstanding at such time, or (2) in the case of any Permitted
Securitization in respect of which no such Indebtedness, fractional undivided
interests or securities are incurred or issued, the cash purchase price paid by
the transferee in connection with its purchase of Receivables less the amount of
collections received by the Borrower or any Subsidiary of the Borrower in
respect of such Receivables and paid to such transferee, in each case excluding
any amounts applied to purchase fees or discount or in the nature of interest
and the aggregate principal amount or stated amount of Indebtedness, fractional
undivided interests or other securities held by the Borrower, such Subsidiary or
any Affiliate.

“Permitted Subsidiary Guarantee Obligations” shall mean any guarantee by a
Subsidiary Guarantor of Permitted Borrower Indebtedness.

“Permitted Subsidiary Indebtedness” shall mean any Indebtedness incurred by any
Subsidiary of the Borrower after the Effective Date (other than (x) the
Guaranteed Obligations and (y) Permitted Subsidiary Guarantee Obligations), so
long as (i) both before and immediately after giving effect to the incurrence of
such Indebtedness, no Default or Event of Default shall have occurred and be
continuing, (ii) based on calculations made by an Authorized Representative of
the Borrower, the Borrower and its Subsidiaries shall be in compliance with the
financial covenant contained in Section 9.07, both immediately before and after
giving effect to each incurrence of such Indebtedness, (iii) such Indebtedness
(and any guarantees thereof) shall rank pari passu or junior to the Obligations
hereunder and the Guaranteed Obligations, as the case may be, (iv) the aggregate
principal amount of all Permitted Subsidiary Indebtedness incurred by Foreign
Subsidiaries of the Borrower shall not exceed at any time $5,000,000 and (v) the
sum of (A) the aggregate principal amount of all Permitted Subsidiary
Indebtedness plus (B) the aggregate principal amount of all Indebtedness (other
than Permitted Subsidiary Indebtedness) secured by Liens permitted pursuant to
Section 9.01(xiii), shall not exceed at any time $200,000,000.

 

-55-



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, firm, limited
liability company, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of), the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate and each such plan for the five year period immediately following the
latest date on which the Borrower, a Subsidiary of the Borrower or an ERISA
Affiliate maintained, contributed or had an obligation to contribute to such
plan.

“Preferred Stock” as applied to the capital stock of any Person, means capital
stock of such Person of any class or classes (however designed) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of capital stock of any other class of such Person.

“Prime Lending Rate” shall mean the rate which DBNY announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBNY may make commercial loans or other loans at rates of interest at,
above or below the Prime Lending Rate.

“Purchaser Material Adverse Effect” shall have the meaning provided in the
Acquisition Documents.

“Qualified Preferred Stock” means any Preferred Stock of the Borrower, the
express terms of which shall provide that dividends thereon shall not be
required to be paid in cash at any time that such cash payment would be
prohibited by the terms of this Agreement or result in a Default or Event of
Default hereunder, and in either case which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (including an event which would constitute a
Change of Control), cannot mature and is not mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including, without
limitation, upon the occurrence of an event which would constitute a Change of
Control), in whole or in part, on or prior to the first anniversary of the
Maturity Date.

“Quarterly Payment Date” shall mean the last Business Day of each of March,
June, September and December, occurring after the Effective Date.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

-56-



--------------------------------------------------------------------------------

“Receivables” shall mean accounts receivable (including all rights to payment
created by or arising from the sales of goods, leases of goods or the rendition
of services, no matter how evidenced (including in the form of chattel paper)
and whether or not earned by performance).

“Register” shall have the meaning provided in Section 13.17.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Assets” shall have the meaning provided in the definition of Permitted
Securitization.

“Replaced Lender” shall have the meaning provided in Section 1.13.

“Replacement Lender” shall have the meaning provided in Section 1.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23, .25, .27, or .28 of PBGC Regulation
Section 4043.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding Term Loan Commitments (or after the termination thereof, outstanding
Term Loans) represent greater than 50% of the Total Term Loan Commitment less
the Term Loan Commitments of all Defaulting Lenders (or after the termination
thereof, the sum of the then total outstanding Term Loans of Non-Defaulting
Lenders at such time).

“Returns” shall have the meaning provided in Section 7.09.

“S&P” shall mean Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

 

-57-



--------------------------------------------------------------------------------

“Scheduled Existing Indebtedness” shall have the meaning provided in
Section 7.19.

“SEC” shall have the meaning provided in Section 8.01(f).

“Section 3.04(b)(ii) Certificate” shall have the meaning provided in
Section 3.04(b)(ii).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller Material Adverse Effect” shall have the meaning provided in the
Acquisition Documents.

“Significant Acquisition” shall mean any Acquisition of Equity Interests/Assets
by the Borrower or any of its Subsidiaries involving an Aggregate Consideration
of $400,000,000 or more.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by the Sellers (as defined in the Asset Purchase Agreement) in
the Acquisition Documents as are material to the interests of the Lenders, but
only to the extent that the Borrower (or any of its applicable Affiliates) has
the right to terminate its obligations under the Acquisition Documents as a
result of the breach of such representations.

“Specified Default” shall mean (x) any Default under Section 10.01 or 10.05 or
(y) any Default under Section 10.03(ii) occurring as a result of the failure by
the Borrower to deliver the financial statements within the time period required
by Sections 8.01(a) or (b) (together with, in each case, the accompanying
certification required by Section 8.01(c)).

“Specified Representations” shall mean each of the representations, warranties
and agreements set forth in Section 7 hereof (other than Section 7.06 and
7.05(c)).

“Start Date” shall have the meaning assigned that term in the definition of
“Applicable Margin” contained herein.

“Subsidiaries Guaranty” shall have the meaning provided in Section 8.10.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Borrower.

 

-58-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

“Target Assets” shall mean the “Wonder”, “Nature’s Pride”, “Merita”, “Home
Pride” and “Butternut” bread brands, twenty (20) bakeries and thirty-eight
(38) depots and certain other related assets pursuant to the Asset Purchase
Agreement.

“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all Federal, state,
local, foreign and other income, franchise, profits, capital gains, capital
stock, transfer, sales, use, occupation, property, excise, severance, windfall
profits, stamp, license, payroll, withholding and other taxes, assessments,
charges, duties, fees, levies or other governmental charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest and shall include any liability for
such amounts as a result either of being a member of a combined, consolidated,
unitary or affiliated group or of a contractual obligation to indemnify any
person or other entity.

“Term Loan” shall have the meaning provided in Section 1.01.

“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Commitment,” as same may be (x) reduced from time to time pursuant to
Sections 2.02, 2.03 and/or 10 or (y) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 1.13 or 13.04(b).

“Term Loan Financing Costs” shall mean the fees and expenses incurred by the
Borrower or any of its subsidiaries in connection with the consummation of the
Transaction.

“Term Note” shall have the meaning provided in Section 1.05(a).

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

“Total Acquisition Cost” shall mean, with respect to the Acquisition, the sum of
the cash purchase price for the Acquisition and the aggregate amount of fees and
expenses incurred by the Company or its subsidiaries in connection with such
Acquisition (including, without limitation, fees and expenses of attorneys,
accountants, investment banks, and other consultants).

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders.

 

-59-



--------------------------------------------------------------------------------

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition,
(ii) the entering into of the Credit Documents on the Effective Date and
(iii) the payment of all fees and expenses in connection with the foregoing.

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated benefits under the Plan as of the
close of its most recent plan year each exceeds the value of the assets
allocable thereto, each determined in accordance with the funding requirements
set forth under Section 412 of the Code, based upon the actuarial assumptions
used by the Plan’s actuary in the most recent annual valuation of the Plan.

“United States” and “U.S.” shall each mean the United States of America.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“VIE Transaction” shall mean a transaction between the Borrower or any
Subsidiary and a Person where such Person is, because of the nature of such
transaction and the relationship of the parties, a variable interest entity as
contemplated under FIN 46(r).

“Wholly-Owned Domestic Subsidiary” of any Person shall mean each Wholly-Owned
Subsidiary of such Person which is also a Domestic Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% Equity Interest at such time.

“Withholding Taxes” shall have the meaning provided in Section 3.04(a).

11.02 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, and
(iv) unless the context otherwise requires, any reference herein (A) to any

 

-60-



--------------------------------------------------------------------------------

Person shall be construed to include such Person’s successors and assigns and
(B) the Borrower or any other Credit Party shall be construed to include the
Borrower or such Credit Party as debtor and debtor-in-possession and any
receiver or trustee the Borrower or any other Credit Party, as the case may be,
in any insolvency or liquidation proceeding.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 12. The Administrative Agent.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint DBNY as
Administrative Agent to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Term Note by the acceptance of such Term Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.

12.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Term Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

 

-61-



--------------------------------------------------------------------------------

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Term
Note, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Borrower and its Subsidiaries in connection with the making and the
continuance of the Term Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Term Note with any credit or other information with respect thereto,
whether coming into its possession before the making of the Term Loans or at any
time or times thereafter. The Administrative Agent shall not be responsible to
any Lender or the holder of any Term Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Term Note shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting hereunder or under
any other Credit Document in accordance with the instructions of the Required
Lenders.

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (or any affiliate thereof), in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders), for and against any
and all liabilities, obligations, losses, damages,

 

-62-



--------------------------------------------------------------------------------

penalties, claims, actions, judgments, suits, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by the Administrative Agent (or any affiliate thereof) in performing
its duties hereunder or under any other Credit Document or in any way relating
to or arising out of this Agreement or any other Credit Document; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

12.07 The Agent in its Individual Capacity. With respect to its obligation to
make Term Loans, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lenders,” “Required Lenders,” “holders of Term Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective capacities. Each Agent and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Term
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Term Note shall be conclusive and
binding on any subsequent holder, transferee, assignee or endorsee, as the case
may be, of such Term Note or of any Term Note or Term Notes issued in exchange
therefor.

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders. Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

-63-



--------------------------------------------------------------------------------

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

12.10 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary of any Credit Party, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. (a) The Borrower hereby agrees to: (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consultants) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, each of
the Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent, after the occurrence of an Event of Default, each of the Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the occurrence of an Event of Default,
counsel for each of the Lenders) in each case promptly following receipt of a
reasonably

 

-64-



--------------------------------------------------------------------------------

detailed invoice therefor; (ii) pay and hold the Administrative Agent and each
of the Lenders harmless from and against any and all present and future stamp,
documentary, transfer, sales and use, value added, excise and other similar
taxes with respect to the foregoing matters and save the Administrative Agent
and each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Administrative Agent or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent and each Lender, and each of their
respective officers, directors, employees, representatives, affiliates,
trustees, investment advisors and agents (each, an “Indemnified Person”) from
and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Term Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries, the non-compliance the Borrower or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of, or material breach in bad faith of
its material obligations under this Agreement or any other Credit Document by,
the Indemnified Person to be indemnified (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent or any
Lender set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

(b) To the full extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for consequential, special, indirect or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof. No Indemnified Person shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in

 

-65-



--------------------------------------------------------------------------------

connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnified Person results from such Indemnified Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of all Credit Parties to the Administrative Agent or
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

13.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to the Borrower, at the Borrower’s
address specified opposite its signature below; if to any other Credit Party, at
such Credit Party’s address set forth in the Subsidiaries Guaranty; if to any
Lender, at its address specified on Schedule II ; and if to the Administrative
Agent, at the Notice Office; or, as to any Credit Party or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties hereto and, as to each Lender, at such other address
as shall be designated by such Lender in a written notice to the Borrower and
the Administrative Agent. All such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 1 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

-66-



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
the Borrower may not assign or transfer any of its rights, obligations or
interest hereunder or under any other Credit Document without the prior written
consent of all of the Lenders and, provided further, that although any Lender
may transfer, assign or grant participations in its rights hereunder, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Term Loan Commitment hereunder except as
provided in Section 13.04(b)) and the transferee, assignee or participant, as
the case may be, shall not constitute a “Lender” hereunder and, provided
further, that no Lender shall transfer or grant any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Term Loan or Term
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the Total Term Loan Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Term Loan Commitment (or the available portion thereof) or Term Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof) or (ii) consent to the
assignment or transfer by the Borrower of any of their rights and obligations
under this Agreement. In the case of any such participation, the participant
shall not have any rights under this Agreement or any of the other Credit
Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Term Loan
Commitment and related outstanding Obligations hereunder (or, if the Term Loan
Commitments have terminated, its outstanding Obligations) to (i)(A) its parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed and advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in bank loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $5,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such Term
Loan Commitments and related outstanding Obligations hereunder (or, if the Term
Loan Commitments have terminated, its outstanding Obligations) to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund
that

 

-67-



--------------------------------------------------------------------------------

invests in loans and is managed or advised by the same investment advisor of
such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time, Schedule I shall be deemed modified to reflect the Term Loan
Commitment and/or outstanding Term Loans, as the case may be, of such new Lender
and of the existing Lenders, (ii) at the request of the assignee Lender, and
upon surrender of the relevant Term Notes or the provision of a customary lost
note indemnification agreement from the assignor or assignee Lender, as the case
may be, new Term Notes will be issued, at the Borrowers’ expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Term Notes to be in conformity with the requirements
of Section 1.05 (with appropriate modifications) to the extent needed to reflect
the revised Term Loan Commitments and/or outstanding Term Loans, as the case may
be, (iii) the consent of the Administrative Agent and, at any time when no
Default or Event of Default is in existence, the Borrower, shall be required in
connection with any such assignment pursuant to clause (y) above (each of which
consents shall not be unreasonably withheld, delayed or conditioned), provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof, and (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent) and, provided further, that
such transfer or assignment will not be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.17 hereof. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned Term
Loan Commitments and related assigned Obligations and shall cease to constitute
a “Lender” hereunder (it being understood that, in the event that an assigning
Lender assigns all of its Term Loan Commitments and related outstanding
Obligations hereunder (or if the Term Loan Commitments have terminated, its
outstanding Obligations), the indemnification provisions under this Agreement
(including, without limitation, Section 1.10, 1.11, 3.04, 13.01 and 13.06)
shall, in any event, survive as to such assigning Lender). At the time of each
assignment pursuant to this Section 13.04(b) to a Person which is not already a
Lender hereunder and which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrower and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable a Section 3.04(b)(ii) Certificate)
described in Section 3.04(b). To the extent that an assignment of all or any
portion of a Lender’s Term Loan Commitments and related outstanding Obligations
pursuant to Section 1.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 1.10, 1.11 or 3.04 greater
than those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such greater
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

 

-68-



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Term Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of either the
Borrower or the Administrative Agent), any Lender which is a fund may pledge all
or any portion of its Term Notes or Term Loans to its trustee or to a collateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Borrower or any other Credit Party and the Administrative Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Term Loans,
Facility Fees or other Fees, of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

-69-



--------------------------------------------------------------------------------

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the Borrower to the Lenders),
provided that (i) except as otherwise specifically provided herein, all
computations of the Applicable Margin, and all computations and all definitions
(including accounting terms) used in determining compliance with Sections 9.07
and 9.08, shall utilize accounting principles and policies in conformity with
those used to prepare the historical financial statements referred to in
Section 7.05(a) and (ii) to the extent expressly provided herein, certain
calculations shall be made on a pro forma basis.

(b) All computations of interest on Eurodollar Loans and computations of Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or Fees are payable. All computations of interest
on Base Rate Loans shall be made on the basis of a year of 365/366 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER IT. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY

 

-70-



--------------------------------------------------------------------------------

WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY
WAY INVALID OR INEFFECTIVE. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY
OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY TERM NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE BORROWER IN ANY OTHER JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Borrower, each Lender and each Agent shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or by electronic mail in
Adobe Corporation’s Portable Document Format (or PDF)) the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given the Administrative Agent telephonic (confirmed in writing), written
or telex notice (actually received) at such office that same has been signed and
mailed to it and (ii) the conditions contained in Section 4 are satisfied in
accordance with the terms of Section 4. Unless the Administrative Agent has
received actual notice from the Required Lenders that the conditions contained
in Section 4 have not been met, upon the satisfaction of the condition described
in clause (i) of the immediately preceding sentence and upon the Administrative
Agent’s good faith determination that the conditions described in clause (ii) of
the immediately preceding sentence have been met, then the Effective Date shall
have been deemed to have occurred, regardless of any subsequent determination
that one or more of the conditions thereto had not been met. The Administrative
Agent will give the Borrower and each Lender prompt written notice of the
occurrence of the Effective Date.

 

-71-



--------------------------------------------------------------------------------

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Subsidiaries Guaranty in accordance with the provisions
hereof and thereof without the consent of the other Credit Parties party thereto
or the Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender) (with Obligations being directly affected thereby in the case of
following clause (i)), (i) extend the final scheduled maturity of any Term Loan
or Term Note, or reduce the rate or extend the time of payment of interest or
Fees (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
or reduce the principal amount thereof, (ii) amend, modify or waive any
provision of this Section 13.12 (except for technical amendments with respect to
additional extensions of credit under this Agreement of the type which afford
the protections to such additional extensions of credit provided to the Term
Loan Commitments on the Effective Date), (iii) reduce the percentage specified
in the definition of Required Lenders (it being understood and agreed that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments are included on the
Effective Date) or (iv) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement; provided further, that
no such change, waiver, discharge or termination shall (x) increase the Term
Loan Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood and agreed that waivers or
modifications of conditions precedent, covenants (including, without limitation,
by means of modifications to the financial definitions or modifications in the
method of calculation of any financial covenants), Defaults or Events of Default
or of a mandatory reduction in the Total Term Loan Commitments shall not
constitute an increase of the Term Loan Commitment of any Lender, and that an
increase in the available portion of any Term Loan Commitment of any Lender
shall not constitute an increase in the Term Loan Commitment of such Lender), or
(y) without the consent of each Agent affected thereby, amend, modify or waive
any provision of Section 12 as same applies to such Agent or any other provision
as same relates to the rights or obligations of such Agent.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (iv), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is

 

-72-



--------------------------------------------------------------------------------

required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 1.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Term Loan Commitment
in accordance with Section 3.01(b), provided that, unless the Term Loan
Commitments which are terminated, and Term Loans which are repaid, pursuant to
the preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Term Loan Commitments and/or
outstanding Term Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding
clause (B) the Required Lenders (determined before giving effect to the proposed
action) shall specifically consent thereto, provided further, that in any event
the Borrower shall not have the right to replace a Lender, terminate its Term
Loan Commitment or repay its Term Loans solely as a result of the exercise of
such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary herein any Credit Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by the Borrower and the Administrative Agent (without
the consent of any Lender) solely to cure a defect, ambiguity, inconsistency,
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, (provided that prompt
notice following any such amendment, waiver, supplement or modification shall be
given to the Lenders by the Borrower and the Administrative Agent) and such
amendment, waiver, supplement or modification shall become effective without any
further action or consent of any other party to any Credit Document if the same
is not objected to in writing by the Required Lenders within ten (10) Business
Days following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.10, 1.11, 2.04, 12.06, 13.01, and 13.06 shall, subject to
Section 13.15 (to the extent applicable) survive the execution, delivery and
termination of this Agreement and the Term Notes and the making and repayment of
the Term Loans.

13.14 Domicile of Loans. Each Lender may transfer and carry its Term Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Term Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11 or 3.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

13.15 Limitation on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Sections 1.10, 1.11 or 3.04 of this Agreement, unless a
Lender gives notice to the Borrower that they are obligated to pay an amount
under any such Section within 180 days after the later of (x) the date the
Lender incurs the respective increased costs, Taxes, loss,

 

-73-



--------------------------------------------------------------------------------

expense or liability, reduction in amounts received or receivable or reduction
in return on capital or (y) the date such Lender has actual knowledge of its
incurrence of the respective increased costs, Taxes, loss, expense or liability,
reductions in amounts received or receivable or reduction in return on capital,
then such Lender shall only be entitled to be compensated for such amount by the
Borrower pursuant to said Section 1.10, 1.11 or 3.04, as the case may be, to the
extent the costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giving
notice to the Borrowers that it is obligated to pay the respective amounts
pursuant to said Section 1.10, 1.11 or 3.04, as the case may be. This
Section 13.15 shall have no applicability to any Section of this Agreement other
than said Sections 1.10, 1.11 and 3.04.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its officers,
directors, employees, auditors, agents, advisors or counsel or to another Lender
if such Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender) any information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document and which is designated by the Borrower
to the Lenders in writing as confidential, provided that any Lender may disclose
any such information (i) as has become generally available to the public,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent, (vi) to any direct
or indirect contractual counterparty in any swap, hedge or similar agreement (or
to any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.16 and (vii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Term Notes or Term Loan Commitments or any interest
therein by such Lender, provided that such prospective transferee agrees to be
bound by the confidentiality provisions contained in this Section 13.16.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates my share with such Lender any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any nonpublic customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.17, to maintain a register
(the “Register”) on which it will record the Term Loan Commitments from time to
time of each of the Lenders, the Term Loans made by each of the Lenders and each
repayment in respect of the

 

-74-



--------------------------------------------------------------------------------

principal amount of the Term Loans of each Lender. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of such Term Loans. With respect to any Lender, the
transfer of the Term Loan Commitments of such Lender and the rights to the
principal of, and interest on, any Term Loan made pursuant to such Term Loan
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Term Loan Commitments and Term Loans and prior to such recordation all
amounts owing to the transferor with respect to such Term Loan Commitments and
Term Loans shall remain owing to the transferor. The registration of assignment
or transfer of all or part of any Term Loan Commitments and Term Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Term
Loan, or as soon thereafter as practicable, the assigning or transferor Lender
shall surrender the Term Note (if any) evidencing such Term Loan, and thereupon
one or more new Term Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.17.

13.18 USA PATRIOT Act Notice. Each Lender subject to the USA PATRIOT Act hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the USA PATRIOT Act and the Borrower agrees to provide such information from
time to time to any Lender.

13.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

* * *

 

-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

Address:

 

1919 Flowers Circle     FLOWERS FOODS, INC. Thomasville, GA 31757     Telephone:
(229) 226-9110     By:   /s/ R. Steve Kinsey Facsimile: (229) 225-3808      
Name: R. Steve Kinsey Attention: Secretary and General Counsel       Title: EVP
& CFO

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, individually as Administrative

Agent and as a Lender

By:   /s/ Heidi Sandquist   Name: Heidi Sandquist   Title: Director By:   /s/
Ming K. Chu   Name: Ming K. Chu   Title: Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT BANK OF AMERICA,
N.A. By:   /s/ David Catherall   Name: David Catherall   Title: Managing
Director

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT BRANCH BANKING AND
TRUST COMPANY By:   /s/ B. Echols  

Brantley Echols

Senior Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT COOPERATIEVE
CENTRALE RAIFFEISEN- BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH
By:   /s/ Theodore W. Cox   Name: Theodore W. Cox   Title: Executive Director
By:   /s/ Stewart Kalish   Name: Stewart Kalish   Title: Executive Director

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT REGIONS BANK By:  
/s/ J. Ryan Hammack   Name: J. Ryan Hammack   Title: AVP

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT THE NORTHERN TRUST
COMPANY By:   /s/ Kathryn S Reuther   Name: Kathryn Schad Reuther   Title: SVP

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT PNC Bank, National
Association By:   /s/ Susan J. Dimmick   Name: Susan J. Dimmick   Title: Senior
Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT ROYAL BANK OF
CANADA By:   /s/ G MacArthur   Name: Gordon MacArthur   Title: Authorized
Signatory

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT WELLS FARGO BANK,
NATIONAL ASSOCIATION By:   /s/ Ron Edwards   Name: Ron Edwards   Title: Senior
Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AGFIRST FARM
CREDIT BANK By:   /s/ Steven J O’Shea  

Steven J O’Shea

Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT COBANK, ACB By:  
/s/ M Tousignant  

Name: Michael Tousignant

Title: Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT FARM CREDIT
SERVICES OF AMERICA, PCA By:   /s/ Curt A. Brown  

Name: Curt A. Brown

Title: Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT GREENSTONE FARM
CREDIT SERVICES, ACA/FLCA By:   /s/ Alfred S. Compton, Jr.  

Name: Alfred S. Compton, Jr.

Title: SVP/Managing Director

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, AMONG FLOWERS FOODS, INC., THE LENDERS PARTY HERETO FROM TIME TO TIME
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT [NAME OF
INSTITUTION] SUNTRUST BANK By:   /s/ Peter L. Johnson  

Name: Peter L. Johnson

Title: Vice President

 

[Signature Page to Flowers Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. Amount and Terms of Credit

     1   

1.01 The Term Loan Commitments

     1   

1.02 [Reserved]

     1   

1.03 Notice of Borrowing

     1   

1.04 Disbursement of Funds

     2   

1.05 Term Notes

     3   

1.06 Conversions

     4   

1.07 Pro Rata Borrowings

     4   

1.08 Interest

     4   

1.09 Interest Periods

     5   

1.10 Increased Costs, Illegality, etc.

     6   

1.11 Compensation

     8   

1.12 Change of Lending Office

     9   

1.13 Replacement of Lenders

     9   

SECTION 2. Facility Fee; Other Fees; Reductions of Term Loan Commitment

     10   

2.01 Fees

     10   

2.02 Optional Term Loan Commitment Reductions and Terminations

     10   

2.03 Mandatory Adjustments of Term Loan Commitments, etc.

     10   

SECTION 3. Prepayments; Payments; Taxes

     11   

3.01 Voluntary Prepayments

     11   

3.02 Mandatory Repayments

     12   

3.03 Method and Place of Payment

     13   

3.04 Net Payments; Taxes

     13   

SECTION 4. Conditions Precedent to the Effective Date

     16   

4.01 Execution of Agreement

     16   

4.02 [Reserved]

     16   

4.03 Opinions of Counsel

     16   

4.04 Corporate Documents

     16   

4.05 Unaudited Consolidated Financial Statements

     16   

4.06 Fees, etc.

     16   

4.07 USA PATRIOT Act

     17   

SECTION 5. Conditions Precedent to the Borrowing Date

     17   

5.01 Effective Date

     17   

5.02 Notice of Borrowing; Term Notes

     17   

5.03 Solvency Certificate; Leverage Ratio Certificate

     17   

5.04 Significant Acquisition Certificate

     18   

5.05 Consummation of the Acquisition; etc.

     18   

5.06 HSR Act

     18   



--------------------------------------------------------------------------------

5.07 Material Adverse Effect

     18   

5.08 Representations and Warranties

     18   

5.09 No Default

     19   

5.10 Bankruptcy Court Order

     19   

5.11 Liens on Assets

     19   

5.12 Fees, etc.

     19   

5.13 Officer’s Certificate

     19   

SECTION 6. [Reserved]

     19   

SECTION 7. Representations, Warranties and Agreements

     19   

7.01 Corporate Status

     19   

7.02 Corporate Power and Authority

     20   

7.03 No Violation

     20   

7.04 Governmental Approvals

     20   

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.

     20   

7.06 Litigation

     22   

7.07 True and Complete Disclosure

     22   

7.08 Use of Proceeds; Margin Regulations

     22   

7.09 Tax Returns and Payments

     22   

7.10 Compliance with ERISA

     23   

7.11 Properties

     23   

7.12 [Reserved]

     23   

7.13 Compliance with Statutes, etc.

     24   

7.14 Investment Company Act

     24   

7.15 Anti-Terrorism Law

     24   

7.16 Environmental Matters

     25   

7.17 Labor Relations

     25   

7.18 Patents, Licenses, Franchises and Formulas

     25   

7.19 Scheduled Existing Indebtedness, etc.

     25   

SECTION 8. Affirmative Covenants

     25   

8.01 Information Covenants

     26   

8.02 Books, Records and Inspections

     28   

8.03 Maintenance of Property; Insurance

     28   

8.04 Corporate Franchises

     28   

8.05 Compliance with Statutes, etc.

     29   

8.06 Compliance with Environmental Laws

     29   

8.07 ERISA

     29   

8.08 End of Fiscal Years; Fiscal Quarters

     30   

8.09 Payment of Taxes

     30   

8.10 Subsidiaries Guaranty

     31   

8.11 Use of Proceeds

     31   



--------------------------------------------------------------------------------

SECTION 9. Negative Covenants

     31   

9.01 Liens

     31   

9.02 Consolidations, Mergers, Sales of Assets and Acquisitions

     33   

9.03 Dissolution, etc.

     35   

9.04 Restricted Payments

     35   

9.05 Indebtedness

     35   

9.06 Transactions with Affiliates

     35   

9.07 Maximum Leverage Ratio

     35   

9.08 Minimum Interest Coverage Ratio

     36   

9.09 Business

     36   

9.10 Limitation on Certain Restrictions on Subsidiaries

     36   

9.11 Limitation on Issuance of Capital Stock

     36   

SECTION 10. Events of Default

     37   

10.01 Payments

     37   

10.02 Representations, etc.

     37   

10.03 Covenants

     37   

10.04 Default Under Other Agreements

     37   

10.05 Bankruptcy, etc.

     38   

10.06 ERISA

     38   

10.07 Subsidiaries Guaranty

     38   

10.08 Judgments

     39   

10.09 Change of Control

     39   

SECTION 11. Definitions and Accounting Terms

     39   

11.01 Defined Terms

     39   

11.02 Other Definitional Provisions

     60   

SECTION 12. The Administrative Agent

     61   

12.01 Appointment

     61   

12.02 Nature of Duties

     61   

12.03 Lack of Reliance on the Administrative Agent

     62   

12.04 Certain Rights of the Administrative Agent

     62   

12.05 Reliance

     62   

12.06 Indemnification

     62   

12.07 The Agent in its Individual Capacity

     63   

12.08 Holders

     63   

12.09 Resignation by the Administrative Agent

     63   

12.10 Delivery of Information

     64   

SECTION 13. Miscellaneous

     64   

13.01 Payment of Expenses, etc.

     64   

13.02 Right of Setoff

     66   

13.03 Notices

     66   

13.04 Benefit of Agreement; Assignments; Participations

     67   



--------------------------------------------------------------------------------

13.05 No Waiver; Remedies Cumulative

     69   

13.06 Payments Pro Rata

     69   

13.07 Calculations; Computations

     70   

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     70   

13.09 Counterparts

     71   

13.10 Effectiveness

     71   

13.11 Headings Descriptive

     72   

13.12 Amendment or Waiver; etc.

     72   

13.13 Survival

     73   

13.14 Domicile of Loans

     73   

13.15 Limitation on Additional Amounts, etc.

     73   

13.16 Confidentiality

     74   

13.17 Register

     74   

13.18 USA PATRIOT Act

     75   

13.19 Interest Rate Limitation

     75   

 

SCHEDULE I    Term Loan Commitments SCHEDULE II    Lender Addresses SCHEDULE III
   [Reserved] SCHEDULE IV    [Reserved] SCHEDULE V    Existing Liens SCHEDULE VI
   Scheduled Existing Indebtedness EXHIBIT A-1    Notice of Borrowing
EXHIBIT A-2    Notice of Conversion/Continuation EXHIBIT B    Term Note EXHIBIT
C    [Reserved] EXHIBIT D-1    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax Purposes)
EXHIBIT D-2    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT D-3   
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT D-4    Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships for U.S.
Federal Income Tax Purposes) EXHIBIT E    Opinion of Jones Day, counsel to the
Credit Parties EXHIBIT F    Officers’ Certificate EXHIBIT G    Subsidiaries
Guaranty EXHIBIT H    Solvency Certificate EXHIBIT I    Assignment and
Assumption Agreement EXHIBIT J    Compliance Certificate EXHIBIT K    Joinder
Agreement